Exhibit 10.1

PENTAIR LTD.

2012 STOCK AND INCENTIVE PLAN

1. Purpose, Effective Date and Assumed Equity Awards.

(a) Purpose. The Pentair Ltd. 2012 Stock and Incentive Plan has several
complementary purposes: (i) to promote the growth and success of the Company by
linking a significant portion of participant compensation to the increase in
value of the Company’s shares; (ii) to attract and retain top quality,
experienced executives and key employees by offering a competitive incentive
compensation program; (iii) to reward innovation and outstanding performance as
important contributing factors to the Company’s growth and progress; (iv) to
align the interests of executives, key employees, directors and consultants with
those of the Company’s stockholders by reinforcing the relationship between
participant rewards and stockholder gains obtained through the achievement by
Plan participants of short-term objectives and long-term goals; and (v) to
encourage executives, key employees, directors and consultants to obtain and
maintain an equity interest in the Company.

(b) Effective Date. This Plan will become effective as of the Fountain
Distribution Date (as defined in the Separation and Distribution Agreement (the
“Distribution Agreement”), dated as of March 27, 2012, by and among Tyco
International Ltd., the Company and The ADT Corporation) (the “Effective Date”),
subject to the consummation of the merger contemplated by the Merger Agreement,
dated as of March 27, 2012, among the Company, Panthro Acquisition Co., Panthro
Merger Sub, Inc. and Pentair, Inc. (the “Merger Closing”), and Awards may be
granted under this Plan on and after the date of the Merger Closing.

(c) Assumed Equity Awards. In connection with the Distribution, equity-based
awards held by certain employees and former employees of the Company and its
affiliates and certain directors that, prior to the Distribution, related to
securities of Tyco International Ltd. are being assumed by the Company and
converted into awards that relate to Stock. Such awards (the “Assumed Awards”)
will, following the Distribution, be deemed Awards made under this Plan and will
be subject to all of the terms and conditions of this Plan except as modified by
Appendix A or Appendix B to this Plan. In connection with the Merger Closing,
equity-based awards held by certain employees of the Company and its Affiliates
that, prior to the Merger Closing, related to the common stock of Pentair, Inc.
are also being assumed by the Company and converted into awards that relate to
Stock. For the avoidance of doubt, it is noted that awards that, prior to the
Merger Closing, related to the common stock of Pentair, Inc. are not subject to
this Plan and will continue to be governed by their existing terms following the
Merger Closing.

2. Definitions. Capitalized terms used in this Plan have the following meanings:

(a) “10% Stockholder” means an Eligible Employee who, as of the date an ISO is
granted to such individual, owns more than ten percent (10%) of the total
combined voting power of all classes of Stock then issued by the Company or a
Subsidiary corporation.

(b) “Administrator” means (i) the Committee with respect to Participants who are
not Non-Employee Directors and (ii) the Non-Employee Directors of the Board (or
a committee of Non-Employee Directors appointed by the Board) with respect to
Participants who are non-Employee Directors.



--------------------------------------------------------------------------------

(c) “Affiliate” and “Associate” shall have the respective meanings ascribed to
such terms in Rule 12b-2 under the Exchange Act. Notwithstanding the foregoing,
for purposes of determining those individuals subject to U.S. taxation to whom
an Option or Stock Appreciation Right that is exempt from Code Section 409A may
be granted, the term “Affiliate” means any entity that, directly or through one
or more intermediaries, is controlled by, controls, or is under common control
with the Company within the meaning of Code Sections 414(b) or (c); provided
that, in applying such provisions, the phrase “at least 20 percent” shall be
used in place of “at least 80 percent” each place it appears therein.

(d) “Annual Incentive Award” means the right to receive a cash payment to the
extent Performance Goals are achieved (or other requirements are met) or as
otherwise provided in Section 17(c).

(e) “Award” means a grant of Options, Stock Appreciation Rights, Performance
Shares, Performance Units, Restricted Stock, Restricted Stock Units, Deferred
Stock Rights, an Annual Incentive Award, Dividend Equivalent Units, or any other
type of award permitted under the Plan.

(f) “Beneficial Owner” means a Person with respect to any securities that:

(i) such Person or any of such Person’s Affiliates or Associates has the right
to acquire (whether such right is exercisable immediately or only after the
passage of time) pursuant to any agreement, arrangement or understanding, or
upon the exercise of conversion rights, exchange rights, rights, warrants or
options, or otherwise; provided, however, that a Person shall not be deemed the
Beneficial Owner of, or to beneficially own, securities tendered pursuant to a
tender or exchange offer made by or on behalf of such Person or any of such
Person’s Affiliates or Associates until such tendered securities are accepted
for purchase, at any time before the issuance of such securities;

(ii) such Person or any of such Person’s Affiliates or Associates, directly or
indirectly, has the right to vote or dispose of or has “beneficial ownership” of
(as determined pursuant to Rule 13d-3 of the General Rules and Regulations under
the Exchange Act), including pursuant to any agreement, arrangement or
understanding; provided, however, that a Person shall not be deemed the
Beneficial Owner of, or to beneficially own, any security under this clause
(ii) as a result of an agreement, arrangement or understanding to vote such
security if the agreement, arrangement or understanding: (A) arises solely from
a revocable proxy or consent given to such Person in response to a public proxy
or consent solicitation made pursuant to, and in accordance with, the applicable
rules and regulations under the Exchange Act and (B) is not also then reportable
on a Schedule 13D under the Exchange Act (or any comparable or successor
report); or

(iii) are beneficially owned, directly or indirectly, by any other Person with
which such Person or any of such Person’s Affiliates or Associates has any
agreement, arrangement or understanding for the purpose of acquiring, holding,
voting (except pursuant to a revocable proxy as described in clause (ii) above)
or disposing of any voting securities of the Company.

(g) “Board” means the Board of Directors of the Company.

 

2



--------------------------------------------------------------------------------

(h) “Cause” means, except as otherwise determined by the Administrator and set
forth in an Award agreement, such act or omission by a Participant as is
determined by the Administrator to constitute cause for termination, including
but not limited to any of the following: (i) a material violation of any Company
policy, including any policy contained in the Company Code of Business Conduct;
(ii) embezzlement from, or theft of property belonging to, the Company or any
Affiliate; (iii) willful failure to perform, or gross negligence in the
performance of, or failure to perform, assigned duties; or (iv) other
intentional misconduct, whether related to employment or otherwise, which has,
or has the potential to have, a material adverse effect on the business
conducted by the Company or its Affiliates.

(i) “Change of Control” means the first occurrence of any of the following after
the Merger Closing:

(i) any Person (other than (A) the Company or any of its subsidiaries, (B) a
trustee or other fiduciary holding securities under any employee benefit plan of
the Company or any of its subsidiaries, (C) an underwriter temporarily holding
securities pursuant to an offering of such securities or (D) an entity owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of Stock (“Excluded Persons”)) is or becomes
the Beneficial Owner, directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its Affiliates after the Effective Date
pursuant to express authorization by the Board that refers to this exception)
representing twenty percent (20%) or more of either the then outstanding Shares
or the combined voting power of the Company’s then outstanding voting
securities; or

(ii) the following individuals cease for any reason to constitute a majority of
the number of Directors then serving: (A) individuals who, immediately after the
Merger Closing, constituted the Board and (B) any new Director (other than a
Director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of Directors, as such terms are used in
Rule 14a-11 of Regulation 14A under the Exchange Act) whose appointment or
election by the Board or nomination for election by the Company’s shareholders
was approved by a vote of at least two-thirds (2/3) of the Directors then still
in office who either were Directors immediately after the Merger Closing, or
whose appointment, election or nomination for election was previously so
approved (collectively the “Continuing Directors”); provided, however, that
individuals who are appointed to the Board pursuant to or in accordance with the
terms of an agreement relating to a merger, consolidation, or share exchange
involving the Company (or any direct or indirect subsidiary of the Company)
after the Merger Closing shall not be deemed Continuing Directors until after
such individuals are first nominated for election by a vote of at least
two-thirds (2/3) of the then Continuing Directors and are thereafter elected as
directors by the shareholders of the Company at a meeting of shareholders held
following consummation of such merger, consolidation, or share exchange; and,
provided further, that in the event the failure of any such persons appointed to
the Board to be Continuing Directors results in a Change of Control, the
subsequent qualification of such persons as Continuing Directors shall not alter
the fact that a Change of Control occurred; or

(iii) the consummation of a merger, consolidation or share exchange of the
Company with any other entity or the issuance of voting securities of the
Company in connection with a merger, consolidation or share exchange of the
Company (or any direct or indirect subsidiary of the Company), in each case,
which requires approval of the shareholders of the Company, other than (A) a
merger, consolidation or share exchange which would result in the voting
securities of the Company outstanding

 

3



--------------------------------------------------------------------------------

immediately prior to such merger, consolidation or share exchange continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) at least fifty percent
(50%) of the combined voting power of the voting securities of the Company or
such surviving entity or any parent thereof outstanding immediately after such
merger, consolidation or share exchange, or (B) a merger, consolidation or share
exchange effected to implement a recapitalization of the Company (or similar
transaction) in which no Person (other than an Excluded Person) is or becomes
the Beneficial Owner, directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its Affiliates after the Merger Closing,
pursuant to express authorization by the Board that refers to this exception)
representing twenty percent (20%) or more of either the then outstanding Shares
or the combined voting power of the Company’s then outstanding voting
securities; or

(iv) the consummation of a plan of complete liquidation or dissolution of the
Company or a sale or disposition by the Company of all or substantially all of
the Company’s assets (in one transaction or a series of related transactions
within any period of twenty-four (24) consecutive months), in each case, which
requires approval of the shareholders of the Company, other than a sale or
disposition by the Company of all or substantially all of the Company’s assets
to an entity at least seventy-five percent (75%) of the combined voting power of
the voting securities of which are owned by Persons in substantially the same
proportions as their ownership of the Company immediately prior to such sale.

Notwithstanding the foregoing, (x) no Change of Control shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the Stock
immediately prior to such transaction or series of transactions continue to own,
directly or indirectly, in the same proportions as their ownership in the
Company, an entity that owns all or substantially all of the assets or voting
securities of the Company immediately following such transaction or series of
transactions; and (y) for purposes of an Award (1) that provides for the payment
of deferred compensation that is subject to Code Section 409A or (2) with
respect to which the Company permits a deferral election, the definition of
“Change of Control” shall be deemed amended to conform to the requirements of
Code Section 409A to the extent necessary for the Award and deferral election to
comply with Code Section 409A.

(j) “Code” means the Internal Revenue Code of 1986, as amended. Any reference to
a specific provision of the Code includes any successor provision and the
regulations promulgated under such provision.

(k) “Commission” means the United States Securities and Exchange Commission or
any successor agency.

(l) “Committee” means the Compensation Committee of the Board (or a successor
committee with the same or similar authority), or such other committee of the
Board designated by the Board to administer the Plan and composed of no fewer
than two directors, each of whom is a “non-employee director” within the meaning
of Rule 16b-3 and an “outside director” within the meaning of Code
Section 162(m)(4)(C); provided that if no such committee shall be in existence
at any time, the functions of the Committee shall be carried out by the Board.

 

4



--------------------------------------------------------------------------------

(m) “Company” means Pentair Ltd., a Swiss company, or any successor thereto.

(n) “Consultant” means a person or entity rendering services to the Company or
an Affiliate other than as an employee of any such entity or a Director.

(o) “Deferred Stock Right” means the right to receive Stock or Restricted Stock
at some future time.

(p) “Director” means a member of the Board, and “Non-Employee Director” means a
Director who is not also an employee of the Company or its Affiliates.

(q) “Disability” means, except as otherwise determined by the Administrator and
set forth in an Award agreement: (i) with respect to an ISO, the meaning given
in Code Section 22(e)(3), and (ii) with respect to all other Awards, a physical
or mental incapacity which qualifies an individual to collect a benefit under a
long term disability plan maintained by the Company or an Affiliate, or such
similar mental or physical condition which the Administrator may determine to be
a disability, regardless of whether either the individual or the condition is
covered by any such long term disability plan. The Administrator shall make the
determination of Disability and may request such evidence of disability as it
reasonably determines.

(r) “Distribution” means the Fountain Distribution as defined in the
Distribution Agreement.

(s) “Dividend Equivalent Unit” means the right to receive a payment, in cash or
Shares, equal to the cash dividends or other distributions paid with respect to
a Share.

(t) “Eligible Employee” means a key managerial, administrative or professional
employee of the Company or an Affiliate.

(u) “Exchange Act” means the Securities Exchange Act of 1934, as amended. Any
reference to a specific provision of the Exchange Act includes any successor
provision and the regulations and rules promulgated under such provision.

(v) “Fair Market Value” means, per Share on a particular date, a price that is
based (i) on the opening, closing, actual, high or low sale price, or the
arithmetic mean of selling prices of, a Share on the New York Stock Exchange or
such other exchange or automated trading system on which the Stock is then
principally traded (the “Applicable Exchange”) on the applicable date, the
preceding trading day or the next succeeding trading day, or (ii) the arithmetic
mean of selling prices on all trading days over a specified averaging period
that is within 30 days before or 30 days after the applicable date, or such
arithmetic mean weighted by volume of trading on each trading day in the period,
in each case as determined by the Administrator in its discretion; provided
that, if an arithmetic mean of prices is used to set a grant price or an
exercise price for an Option or Stock Appreciation Right, the commitment to
grant the applicable Award based on such arithmetic mean must be irrevocable
before the beginning of the specified averaging period in accordance with
Treasury Regulation § 1.409A-1(b)(5)(iv)(A). The method of determining Fair
Market Value with respect to an Award shall be determined by the Administrator
and may differ depending on whether Fair Market Value is in reference to the
grant, exercise, vesting, settlement, or payout of an Award; provided that, if
the Administrator does not specify a different method, the Fair Market Value of
a Share as of a given date shall be the closing sale price on the day as of
which Fair Market Value is to be determined or, if there shall be no such sale
on such date, the next preceding day on which

 

5



--------------------------------------------------------------------------------

such a sale shall have occurred. If the Stock is not traded on an established
stock exchange, the Administrator shall determine in good faith the Fair Market
Value of a Share. Notwithstanding the foregoing, in the case of a sale of Shares
on the Applicable Exchange, the actual sale price shall be the Fair Market Value
of such Shares. The Administrator also shall establish the Fair Market Value of
any other property.

(w) “Incentive Stock Option” or “ISO” means an Option that meets the
requirements of Code Section 422.

(x) “Option” means the right to purchase Shares at a stated price for a
specified period of time.

(y) “Participant” means an individual selected by the Administrator to receive
an Award.

(z) “Performance Awards” means a Performance Share, a Performance Unit and an
Annual Incentive Award, and any Award of Restricted Stock, Restricted Stock
Units, or Deferred Stock Rights the payment or vesting of which is contingent on
the attainment of one or more Performance Goals.

(aa) “Performance Goals” means any goals the Administrator establishes that
relate to one or more of the following with respect to the Company or any one or
more of its Affiliates or any one or more divisions or business units of the
Company or any Affiliate: net income; income from continuing operations;
stockholder return; total stockholder return; stock price; Fair Market Value;
earnings per share (including diluted earnings per share); net operating profit
(including after tax); revenue growth; sales growth (including organic sales
growth); return on equity; return on investment; return on invested capital
(including after-tax); earnings before interest, taxes, depreciation and
amortization; operating income; operating margin; market share; return on sales;
asset reduction; cost reduction; working capital turns; cash flow (including
free cash flow); and new product releases.

As to each Performance Goal, the relevant measurement of performance shall be
computed in accordance with generally accepted accounting principles, if
applicable; provided that, the Administrator may, at the time of establishing
the Performance Goal(s), exclude the effects of (i) extraordinary, unusual
and/or non-recurring items of gain or loss, (ii) gains or losses on the
disposition of a business, (iii) changes in tax regulations or laws, or (iv) the
effect of a merger or acquisition. Notwithstanding the foregoing, the
calculation of any Performance Goal established for purposes of an Award shall
be made without regard to changes in accounting methods used by the Company or
in accounting standards that may be required by the Financial Accounting
Standards Board after a Performance Goal relative to an Award is established and
prior to the time the compensation earned by reason of the achievement of the
relevant Performance Goal is paid to the Participant.

In the case of Awards that the Administrator determines will not be considered
“performance-based compensation” under Code Section 162(m), the Administrator
may establish other Performance Goals not listed in this Plan.

Where applicable, the Performance Goals may be expressed, without limitation, in
terms of attaining a specified level of the particular criterion or the
attainment of an increase or decrease (expressed as absolute numbers, averages
or percentages) in the particular criterion or achievement in relation to a peer
group or other index. The Performance Goals may include a threshold level of
performance below which no payment will be made (or no vesting will occur),
levels of performance at which specified payments will be paid (or specified
vesting will occur), and a maximum level of performance above which no
additional payment will be made (or at which full vesting will occur).

 

6



--------------------------------------------------------------------------------

(bb) “Performance Shares” means the right to receive Shares (including
Restricted Stock) to the extent Performance Goals are achieved or as otherwise
provided in Section 17(c).

(cc) “Performance Unit” means the right to receive a payment valued in relation
to a unit that has a designated dollar value or the value of which is equal to
the Fair Market Value of one or more Shares, to the extent Performance Goals are
achieved or as otherwise provided in Section 17(c).

(dd) “Person” has the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof.

(ee) “Plan” means this Pentair Ltd. 2012 Stock and Incentive Plan, as may be
amended from time to time.

(ff) “Restriction Period” means the length of time established relative to an
Award during which the Participant cannot sell, assign, transfer, pledge or
otherwise encumber the Stock or Stock Units subject to such Award and at the end
of which the Participant obtains an unrestricted right to such Stock or Stock
Units.

(gg) “Restricted Stock” means a Share that is subject to a risk of forfeiture or
restrictions on transfer, or both a risk of forfeiture and restrictions on
transfer.

(hh) “Restricted Stock Unit” means the right to receive a payment equal to the
Fair Market Value of one Share.

(ii) “Retirement” means, except as otherwise determined by the Administrator or
set forth in an Award agreement, (i) with respect to Participants who are
Eligible Employees, termination of employment from the Company and its
Affiliates (for other than Cause) on or after attainment of age fifty-five
(55) and completion of ten (10) years of service with the Company and its
Affiliates (including for this purpose, service with Tyco International Ltd. and
its Affiliates), and (ii) with respect to Non-Employee Director Participants,
the Director’s removal (for other than Cause), or resignation or failure to be
re-elected (for other than Cause), after the Director has served on the Board
for six (6) years (including, for this purpose, service on the Board of
Directors of Pentair, Inc.).

(jj) “Rule 16b-3” means Rule 16b-3 promulgated by the Commission under the
Exchange Act, or any successor rule or regulation thereto.

(kk) “Section 16 Participants” means Participants who are subject to the
provisions of Section 16 of the Exchange Act.

(ll) “Share” means a share of Stock.

(mm) “Stock” means the registered shares of the Company, nominal value CHF
0.50 per share, subject to any capital changes.

 

7



--------------------------------------------------------------------------------

(nn) “Stock Appreciation Right” or “SAR” means the right to receive a payment
equal to the appreciation of the Fair Market Value of a Share during a specified
period of time.

(oo) “Subsidiary” means any corporation or limited liability company (except
such an entity that is treated as a partnership for U.S. income tax purposes) in
an unbroken chain of entities beginning with the Company if each of the entities
(other than the last entity in the chain) owns stock or equity interests
possessing more than fifty percent (50%) of the total combined voting power of
all classes of stock or equity interests in one of the other entities in the
chain.

3. Administration.

(a) Administration. In addition to the authority specifically granted to the
Administrator in this Plan, the Administrator has full discretionary authority
to administer this Plan, including but not limited to the authority to:
(i) interpret the provisions of this Plan and any Award agreement;
(ii) prescribe, amend and rescind rules and regulations relating to this Plan;
(iii) correct any defect, supply any omission, or reconcile any inconsistency in
this Plan, any Award or any Award agreement in the manner and to the extent it
deems desirable to carry this Plan or such Award into effect; and (iv) make all
other determinations necessary or advisable for the administration of this Plan.
All Administrator determinations shall be made in the sole discretion of the
Administrator and are final and binding on all interested parties.

Notwithstanding any provision of the Plan to the contrary, the Administrator
shall have the discretion to grant an Award with any vesting condition, any
Restriction Period or any performance period if the Award is granted to a newly
hired or promoted Participant, or accelerate the vesting, Restriction Period or
performance period of an Award, in connection with a Participant’s death,
disability, Retirement or termination without Cause.

Notwithstanding the above statement or any other provision of the Plan, once
established, the Committee shall have no discretion to increase the amount of
compensation payable under an Award that is intended to be performance-based
compensation under Code Section 162(m), although the Committee may decrease the
amount of compensation a Participant may earn under such an Award.

(b) Delegation to Other Committees or Officers. To the extent applicable law
permits, the Board may delegate to another committee of the Board or to one or
more officers of the Company, or the Committee may delegate to one or more
officers of the Company, any or all of their respective authority and
responsibility as an Administrator of the Plan; provided that no such delegation
is permitted with respect to Stock-based Awards made to Section 16 Participants
at the time any such delegated authority or responsibility is exercised unless
the delegation is to another committee of the Board consisting entirely of
Non-Employee Directors. If the Board or the Committee has made such a
delegation, then all references to the Administrator in this Plan include such
other committee or one or more officers to the extent of such delegation.

(c) Indemnification. The Company will indemnify and hold harmless each member of
the Board and the Committee, and each officer or member of any other committee
to whom a delegation under Section 3(b) has been made, as to any acts or
omissions with respect to this Plan or any Award to the maximum extent that the
law and the Company’s by-laws permit.

 

8



--------------------------------------------------------------------------------

4. Eligibility. The Administrator may designate any of the following as a
Participant from time to time, to the extent of the Administrator’s authority:
any Eligible Employee, any Consultant or any Director, including a Non-Employee
Director. The Administrator’s granting of an Award to a Participant will not
require the Administrator to grant an Award to such individual at any future
time. The Administrator’s granting of a particular type of Award to a
Participant will not require the Administrator to grant any other type or amount
of Award to such individual.

5. Types of Awards. Subject to the terms of this Plan, the Administrator may
grant any type of Award to any Participant it selects, but only employees of the
Company or a Subsidiary may receive grants of Incentive Stock Options. Awards
may be granted alone or in addition to, in tandem with, or (subject to the
prohibition on repricing set forth in Section 15(e)) in substitution for any
other Award (or any other award granted under another plan of the Company or any
Affiliate).

6. Shares Reserved under this Plan.

(a) Plan Reserve. Subject to adjustment as provided in Section 17, an aggregate
of Nine Million (9,000,000) Shares are reserved for issuance under this Plan,
all of which may be issued pursuant to Incentive Stock Options. Such share
reserve will not be depleted by the Assumed Awards. The Shares reserved for
issuance may be either Shares created out of conditional, authorized or ordinary
share capital or Shares reacquired at any time and now or hereafter held as
treasury stock. For purposes of determining the aggregate number of Shares
reserved for issuance under this Plan, any fractional Share shall be rounded to
the next highest full Share.

(b) Replenishment of Shares Under this Plan. The aggregate number of Shares
reserved under Section 6(a) shall be depleted by the number of Shares with
respect to which an Award is granted on or after the Effective Date; provided
that the aggregate number of Shares reserved under Section 6(a) shall be
depleted by one (1) Share for each Share subject to a full-value Award. For this
purpose, a full-value award includes Restricted Stock, Restricted Stock Units,
Performance Shares, Performance Units (valued in relation to a Share), Deferred
Stock Rights and any other similar Award under which the value of the Award is
measured as the full value of a Share, rather than the increase in the value of
a Share. If, however, (i) an Award (including an Assumed Award) lapses, expires,
terminates or is cancelled without the issuance of Shares under the Award
(whether due currently or on a deferred basis), (ii) it is determined during or
at the conclusion of the term of an Award (including an Assumed Award) that all
or some portion of the Shares with respect to which the Award was granted will
not be issuable on the basis that the conditions for such issuance will not be
satisfied, (iii) Shares are forfeited under an Award (including an Assumed
Award) or (iv) Shares are issued under any Award (including an Assumed Award)
and the Company subsequently reacquires them pursuant to rights reserved upon
the issuance of the Shares, then such Shares shall be credited to the Plan’s
reserve (in the same number as they depleted the reserve or, with respect to
Assumed Awards, on a Share-for-Share basis) and may be used for new Awards under
this Plan, but Shares recredited to the Plan’s reserve pursuant to clause
(iv) may not be issued pursuant to Incentive Stock Options.

(c) Participant Limitations. Subject to adjustment as provided in Section 17, no
Participant may be granted Awards that could result in such Participant:

(i) receiving Options for, and/or Stock Appreciation Rights with respect to,
more than 750,000 Shares during any fiscal year of the Company;

 

9



--------------------------------------------------------------------------------

(ii) receiving Awards of Restricted Stock and/or Restricted Stock Units and/or
Deferred Stock Rights relating to more than 500,000 Shares during any fiscal
year of the Company;

(iii) receiving Awards of Performance Shares, and/or Awards of Performance Units
the value of which is based on the Fair Market Value of Shares, for more than
500,000 Shares during any fiscal year of the Company;

(iv) receiving Awards of Performance Units, the value of which is not based on
the Fair Market Value of Shares, for more than $3,000,000 during any fiscal year
of the Company;

(v) receiving Annual Incentive Awards, with performance periods ending in the
same fiscal year of the Company, with respect to more than $3,500,000; or

(vi) receiving other Stock-based Awards pursuant to Section 12 relating to more
than 100,000 Shares during any fiscal year of the Company.

In all cases, determinations under this Section 6(c) should be made in a manner
that is consistent with the exemption for performance-based compensation that
Code Section 162(m) provides.

7. Options. Subject to the terms of this Plan, the Administrator will determine
all terms and conditions of each Option, including but not limited to:

(a) Whether the Option is an Incentive Stock Option or a “nonqualified stock
option” which does not meet the requirements of Code Section 422;

(b) The number of Shares subject to the Option;

(c) The date of grant, which may not be prior to the date of the Administrator’s
approval of the grant;

(d) The exercise price, which may not be less than the Fair Market Value of the
Shares subject to the Option as determined on the date of grant; provided that
an Incentive Stock Option granted to a 10% Stockholder must have an exercise
price at least equal to 110% of the Fair Market Value of the Shares subject to
the Option as determined on the date of grant;

(e) The terms, conditions and manner of exercise, including but not limited to,
the manner of payment of the exercise price; provided that, if the aggregate
Fair Market Value of the Shares subject to all Incentive Stock Options granted
to the Participant (as determined on the date of grant of such Option) that
become exercisable during a calendar year exceed $100,000, then such Incentive
Stock Options shall be treated as nonqualified stock options to the extent such
$100,000 limitation is exceeded; and

(f) The term; provided that each Option must terminate no later than ten
(10) years after the date of grant and each Incentive Stock Option granted to a
10% Stockholder must terminate no later than five (5) years after the date of
grant.

 

10



--------------------------------------------------------------------------------

In all other respects, the terms of any Incentive Stock Option should comply
with the provisions of Code Section 422 except to the extent the Administrator
determines otherwise. If an Option that is intended to be an Incentive Stock
Option fails to meet the requirements thereof, the Option shall automatically be
treated as a nonqualified stock option to the extent of such failure.

Subject to the terms and conditions of the Award, payment of the exercise price
and applicable withholding taxes due upon exercise of the Option, or both, may
be made in the form of Stock already owned by the Participant, which Stock shall
be valued at Fair Market Value on the date the Option is exercised, or by means
of any “net exercise” or similar procedure established under the Plan. A
Participant who elects to make payment in Stock may not transfer fractional
shares or shares of Stock with an aggregate Fair Market Value in excess of the
Option exercise price plus applicable withholding taxes.

8. Stock Appreciation Rights. Subject to the terms of this Plan, the
Administrator will determine all terms and conditions of each SAR, including but
not limited to:

(a) Whether the SAR is granted independently of an Option or relates to an
Option;

(b) The number of Shares to which the SAR relates;

(c) The date of grant, which may not be prior to the date of the Administrator’s
approval of the grant;

(d) The grant price, provided that the grant price shall not be less than the
Fair Market Value of the Shares subject to the SAR as determined on the date of
grant;

(e) The terms and conditions of exercise or maturity;

(f) The term, provided that each SAR must terminate no later than ten (10) years
after the date of grant; and

(g) Whether the SAR will be settled in cash, Shares or a combination thereof.

If an SAR is granted in relation to an Option, then unless otherwise determined
by the Administrator, the SAR shall be exercisable or shall mature at the same
time or times, on the same conditions and to the extent and in the proportion,
that the related Option is exercisable and may be exercised or mature for all or
part of the Shares subject to the related Option. Upon exercise of any number of
SARs, the number of Shares subject to the related Option shall be reduced
accordingly and such Option may not be exercised with respect to that number of
Shares. The exercise of any number of Options that relate to an SAR shall
likewise result in an equivalent reduction in the number of Shares covered by
the related SAR.

9. Performance Units and Stock Awards. Subject to the terms of this Plan, the
Administrator will determine all terms and conditions of each award of
Restricted Stock, Restricted Stock Units, Deferred Stock Rights, Performance
Shares or Performance Units, including but not limited to:

(a) The number of Shares and/or units to which such Award relates;

(b) Whether, as a condition for the Participant to realize all or a portion of
the benefit provided under the Award, one or more Performance Goals must be
achieved during such period as the Administrator specifies;

 

11



--------------------------------------------------------------------------------

(c) The Restriction Period with respect to Restricted Stock or Restricted Stock
Units and the period of deferral for Deferred Stock Rights;

(d) The performance period for Performance Awards (which, subject to the
provisions of Sections 13 and 17, must be at least one year for Stock-based
Performance Awards);

(e) With respect to Performance Units, whether to measure the value of each unit
in relation to a designated dollar value or the Fair Market Value of one or more
Shares; and

(f) With respect to Restricted Stock Units and Performance Units, whether to
settle such Awards in cash, in Shares, or a combination thereof.

During the time Restricted Stock is subject to the Restriction Period, the
Participant shall have all of the rights of a stockholder with respect to the
Restricted Stock, including the right to vote such Stock and, unless the
Administrator shall otherwise provide, the right to receive dividends paid with
respect to such Stock.

Except as otherwise provided in the Plan, at such time as all restrictions
applicable to an Award of Restricted Stock, Deferred Stock Rights or Restricted
Stock Units are met and the Restriction Period expires, ownership of the Stock
subject to such restrictions shall be transferred to the Participant free of all
restrictions except those that may be imposed by applicable law; provided that
if Restricted Stock Units are paid in cash, said payment shall be made to the
Participant after all applicable restrictions lapse and the Restriction Period
expires.

10. Annual Incentive Awards. Subject to the terms of this Plan, the
Administrator will determine all terms and conditions of an Annual Incentive
Award, including but not limited to the Performance Goals, performance period,
the potential amount payable, and the timing of payment, provided that the
Administrator must require that payment of all or any portion of the amount
subject to the Annual Incentive Award is contingent on the achievement of one or
more Performance Goals during the performance period (except as otherwise
provided in Section 17(c)), although the Administrator may specify that all or a
portion of the Performance Goals subject to an Award are deemed achieved upon a
Participant’s death, Disability or such other circumstances as the Administrator
may specify.

11. Dividend Equivalent Units. Subject to the terms of this Plan, the
Administrator will determine all terms and conditions of each award of Dividend
Equivalent Units, including but not limited to whether: (a) such Award will be
granted in tandem with another Award; (b) payment of the Award will be made
currently or credited to an account for the Participant which provides for the
deferral of such amounts until a stated time; and (c) the Award will be settled
in cash or Shares; provided that Dividend Equivalent Units may be granted only
in connection with a “full value” Award as defined in Section 6(b).

12. Other Stock-Based Awards. Subject to the terms of this Plan, the
Administrator may grant to Participants other types of Awards, which shall be
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, Shares, either alone or in addition to or in conjunction
with other Awards, and payable in Stock or cash. Such Award may include the
issuance of unrestricted Shares, which may be awarded in payment of director
fees, in lieu of cash compensation, in exchange for cancellation of a
compensation right (except as prohibited by Section 15(e)), as a bonus, upon the
attainment of Performance Goals or otherwise, or rights to acquire Stock from
the Company. The Administrator shall determine all terms and conditions of the
Award, including but not limited to, the time or times at which such Awards
shall be made, and the number of Shares to be granted pursuant to such Awards or
to which such Award shall relate; provided that any Award that provides for
purchase rights may not have a purchase price less than the Fair Market Value of
the Shares subject to such rights as determined on the date of grant.

 

12



--------------------------------------------------------------------------------

13. Effect of Termination on Awards. Except as otherwise provided by the
Administrator in an Award agreement or determined by the Administrator at or
prior to the time of termination of a Participant’s service, the following
provisions shall apply to all outstanding Awards held by a Participant at the
time of his or her termination of service from the Company and its Affiliates.

(a) Termination of Employment or Service. If a Participant’s service ends for
any reason other than (i) a termination for Cause, (ii) Retirement, (iii) death
or (iv) Disability, then:

(i) All Options or SARs that are not vested on the date such Participant’s
service ends shall be forfeited immediately, and all Options or SARs that are
vested shall be exercisable until the earlier of ninety (90) days following the
Participant’s termination date and the expiration date of the Option or SAR as
set forth in the applicable Award agreement. Upon such earlier date, all Options
and SARs then unexercised shall be forfeited.

(ii) All other Awards made to the Participant, to the extent not then earned,
vested or paid to the Participant, shall terminate on the date the Participant’s
service ends.

(b) Retirement. Subject to Section 13(c), upon Retirement of a Participant not
covered by Section 13(d):

(i) All Options and SARs that are not vested on the date of Retirement shall be
forfeited immediately, and all Options or SARs that are vested shall be
exercisable until the earlier of ninety (90) days following the Participant’s
Retirement date and the expiration date of the Option or SAR. Upon such earlier
date, all Options and SARs then unexercised shall be forfeited.

(ii) All Restricted Stock, Restricted Stock Units and Deferred Stock Rights
(that are not Performance Awards or for which any Performance Goals have been
satisfied) shall vest on a prorated basis, based on the portion of the
restriction or deferral period, as applicable, which the Participant has
completed at the time of Retirement, and any other terms and conditions
applicable to such Awards shall be deemed to have lapsed or otherwise been
satisfied.

(iii) All Performance Awards, including Annual Incentive Awards, shall be paid
in either unrestricted shares of Stock or cash, as the case may be, following
the end of the performance period and based on achievement of the Performance
Goals established for such Awards, as if the Participant had not retired, but
prorated based on the portion of the performance period which the Participant
has completed at the time of Retirement.

 

13



--------------------------------------------------------------------------------

(c) Retirement of Corporate Officer. Upon Retirement of a Participant who is
then a Board-appointed corporate officer, the provisions of Section 13(b) shall
apply; provided that if the Participant’s Retirement occurs after the age of
sixty (60), then the following provisions shall apply in lieu of Section 13(b):

(i) All Options or SARs shall remain outstanding (and shall continue to vest in
accordance with the terms of the Award as if the Participant had continued in
employment or service) until the earlier of the expiration date of the Award and
the fifth anniversary of such Participant’s Retirement date; provided, however,
that such extension shall result in the conversion of an Incentive Stock Option
to a nonqualified stock option to the extent required under the Code. Upon such
earlier date, all Options and SARs then unexercised shall be forfeited.

(ii) All Restricted Stock, Restricted Stock Units and Deferred Stock Rights
(that are not Performance Awards or for which any Performance Goals have been
satisfied) shall be immediately vested, and any other terms and conditions
applicable to such Awards shall be deemed to have lapsed or otherwise been
satisfied.

(iii) All Performance Awards, including Annual Incentive Awards, shall be paid
in either unrestricted Shares or cash, as the case may be, following the end of
the performance period and based on achievement of the Performance Goals
established for such Awards, as if the Participant had not retired.

(d) Retirement of a Non-Employee Director. Upon Retirement of a Participant who
is then a Non-Employee Director, the following provisions shall apply in lieu of
Section 13(b):

(i) All Options or SARs shall remain outstanding (and shall continue to vest in
accordance with the terms of the Award as if the Participant had continued in
employment or service) until the earlier of the expiration date of the Award and
the fifth anniversary of such Participant’s Retirement date. Upon such earlier
date, all Options and SARs then unexercised shall be forfeited.

(ii) All Restricted Stock, Restricted Stock Units and Deferred Stock Rights
(that are not Performance Awards or for which any Performance Goals have been
satisfied) shall be immediately vested, and any other terms and conditions
applicable to such Awards shall be deemed to have lapsed or otherwise been
satisfied.

(iii) All Performance Awards, including Annual Incentive Awards, shall be paid
in either unrestricted Shares or cash, as the case may be, following the end of
the performance period and based on achievement of the Performance Goals
established for such Awards, as if the Participant had not retired.

(e) Death or Disability. If a Participant’s service with the Company and its
Affiliates ends due to death or Disability:

(i) All Options and SARs shall vest immediately and shall be exercisable until
the earlier of twelve (12) months following the date the Participant’s service
ends and the expiration date of the Option or SAR. Upon such earlier date, all
Options and SARs then unexercised shall be forfeited.

 

14



--------------------------------------------------------------------------------

(ii) All Restricted Stock, Restricted Stock Units and Deferred Stock Rights
(that are not Performance Awards or for which any Performance Goals have been
satisfied) shall be immediately vested, and any other terms and conditions
applicable to such Awards shall be deemed to have lapsed or otherwise been
satisfied.

(iii) All Performance Awards, including Annual Incentive Awards, shall be paid
in either unrestricted shares of Stock or cash, as the case may be, following
the end of the performance period and based on achievement of the Performance
Goals established for such Awards, as if the Participant had not terminated
service.

(f) Termination for Cause. If a Participant’s service with the Company and its
Affiliates is terminated for Cause, all Awards and grants of every type, whether
or not then vested, shall terminate no later than the Participant’s last day of
service. The Administrator shall have discretion to determine whether this
Section 13(f) shall apply, whether the event or conduct at issue constitutes
Cause for termination and the date on which Awards to a Participant shall
terminate.

(g) Other Awards. The Administrator shall have the discretion to determine, at
the time an Award is made, the effect on other Awards of the Participant’s
termination of employment or service.

14. Transferability.

(a) Restrictions on Transfer. Awards are not transferable other than by will or
the laws of descent and distribution, unless and to the extent the Administrator
allows a Participant to designate in writing a beneficiary to exercise the Award
or receive payment under an Award after the Participant’s death or transfer an
Award as provided in subsection (b).

(b) Permitted Transfers. If allowed by the Administrator, a Participant may
transfer the ownership of some or all of the vested or earned Awards granted to
such Participant, other than Incentive Stock Options, to (i) the spouse,
children or grandchildren of such Participant (the “Family Members”), (ii) a
trust or trust established for the exclusive benefit of such Family Members, or
(iii) a partnership in which such Family Members are the only partners.
Notwithstanding the foregoing, vested or earned Awards may be transferred
without the Administrator’s pre-approval if the transfer is made incident to a
divorce as required pursuant to the terms of a “domestic relations order” as
defined in Section 414(p) of the Code; provided that no such transfer will be
allowed with respect to ISOs if such transferability is not permitted by Code
Section 422. Any such transfer shall be without consideration and shall be
irrevocable. No Award so transferred may be subsequently transferred, except by
will or applicable laws of descent and distribution. The Administrator may
create additional conditions and requirements applicable to the transfer of
Awards. Following the allowable transfer of an Award, such Award shall continue
to be subject to the same terms and conditions as were applicable to the Award
immediately prior to the transfer. For purposes of settlement of the Award,
delivery of Stock upon exercise of an Award and the Plan’s Change of Control
provisions, however, any reference to a Participant shall be deemed to refer to
the transferee.

(c) Restrictions on Exercisability. Each Award, and each right under any Award,
shall be exercisable during the lifetime of the Participant only by such
individual or, if permissible under applicable law, by such individual’s
guardian or legal representative or by a permitted transferee pursuant to
Section 14(b).

 

15



--------------------------------------------------------------------------------

15. Termination and Amendment of Plan; Amendment, Modification or Cancellation
of Awards.

(a) Term of Plan. Unless the Board or the Committee earlier terminates this Plan
pursuant to Section 15(b), this Plan will terminate on the date all Shares
reserved for issuance have been issued. If the term of this Plan extends beyond
ten (10) years from the Effective Date, no Incentive Stock Options may be
granted after such time unless the stockholders of the Company have approved an
extension of this Plan.

(b) Termination and Amendment of Plan. The Board or the Committee may amend,
alter, suspend, discontinue or terminate this Plan at any time, subject to the
following limitations:

(i) the Board must approve any amendment of this Plan to the extent the Company
determines such approval is required by: (A) prior action of the Board,
(B) applicable corporate law, or (C) any other applicable law;

(ii) stockholders must approve any amendment of this Plan to the extent the
Company determines such approval is required by: (A) Section 16 of the Exchange
Act, (B) the Code, (C) the listing requirements of any principal securities
exchange or market on which the Shares are then traded, or (D) any other
applicable law; and

(iii) stockholders must approve any of the following Plan amendments: (A) an
amendment to materially increase any number of Shares specified in Section 6(a),
the limit on Incentive Stock Options set forth in Section 6(a) or the limits set
forth in Section 6(c) (except as permitted by Section 17), (B) an amendment to
expand the group of individuals that may become Participants, or (C) an
amendment that would diminish the protections afforded by Section 15(e).

(c) Amendment, Modification or Cancellation of Awards.

(i) Except as provided in Section 15(e) and subject to the requirements of this
Plan, the Administrator may modify, amend or cancel any Award, or waive any
restrictions or conditions applicable to any Award or the exercise of the Award;
provided that any modification or amendment that materially diminishes the
rights of the Participant, or the cancellation of the Award, shall be effective
only if agreed to by the Participant or any other person(s) as may then have an
interest in the Award, but the Administrator need not obtain Participant (or
other interested party) consent for the adjustment or cancellation of an Award
pursuant to the provisions of Section 17 or the modification of an Award to the
extent deemed necessary to comply with any applicable law, the listing
requirements of any principal securities exchange or market on which the Shares
are then traded, or to preserve favorable accounting or tax treatment of any
Award for the Company, or to the extent the Administrator determines that such
action does not materially and adversely affect the value of an Award or that
such action is in the best interest of the affected Participant or any other
person(s) as may then have an interest in the Award. Notwithstanding the
foregoing, unless determined otherwise by the Administrator, any such amendment
shall be made in a manner that will enable an Award intended to be exempt from
Code Section 409A to continue to be so exempt, or to enable an Award intended to
comply with Code Section 409A to continue to so comply.

 

16



--------------------------------------------------------------------------------

(ii) Any Awards granted pursuant to this Plan, and any Stock issued or cash paid
pursuant to an Award, shall be subject to (A) any recoupment, clawback, equity
holding, stock ownership or similar policies adopted by the Company from time to
time and (B) any recoupment, clawback, equity holding, stock ownership or
similar requirements made applicable by law, regulation or listing standards to
the Company from time to time.

(iii) Unless the Award agreement specifies otherwise, the Administrator may
cancel any Award at any time if the Participant is not in compliance with all
applicable provisions of the Award agreement and the Plan.

(d) Survival of Authority and Awards. Notwithstanding the foregoing, the
authority of the Board and the Administrator under this Section 15 and to
otherwise administer the Plan will extend beyond the date of this Plan’s
termination to the extent necessary to administer Awards outstanding on the date
of the Plan’s termination. In addition, termination of this Plan will not affect
the rights of Participants with respect to Awards previously granted to them,
and all unexpired Awards will continue in force and effect after termination of
this Plan except as they may lapse or be terminated by their own terms and
conditions.

(e) Repricing and Backdating Prohibited. Notwithstanding anything in this Plan
to the contrary, except as provided in Section 17, neither the Administrator nor
any other person may (i) amend the terms of outstanding Options or SARs to
reduce the exercise or grant price of such outstanding Options or SARs;
(ii) cancel outstanding Options or SARs in exchange for Options or SARs with an
exercise or grant price that is less than the exercise price of the original
Options or SARs; or (iii) cancel outstanding Options or SARs with an exercise or
grant price above the current Share price in exchange for cash or other
securities. In addition, the Administrator may not make a grant of an Option or
SAR with a grant date that is effective prior to the date the Administrator
takes action to approve such Award.

(f) Foreign Participation. To assure the viability or the favorable tax or
accounting treatment of Awards granted to Participants employed or residing in a
country other than the U.S. or Switzerland (a “foreign country”), the
Administrator may provide for such special terms as it may consider necessary or
appropriate to accommodate differences in local law, tax policy, applicable
accounting standards or custom. Moreover, the Administrator may approve such
supplements to, or amendments, restatements or alternative versions of, this
Plan as it determines is necessary or appropriate for such purposes. Any such
amendment, restatement or alternative versions that the Administrator approves
for purposes of using this Plan in a foreign country will not affect the terms
of this Plan for any other country. In addition, all such supplements,
amendments, restatements or alternative versions must comply with the provisions
of Section 15(b)(ii).

In addition, if an Award is or becomes subject to Code Section 457A such that
the amount payable or Shares issuable under such Award would be taxable to the
Participant under Code Section 457A in the year such Award is no longer subject
to a substantial risk of forfeiture, then the amount payable or Shares issuable
under such Award shall be paid or issued to the Participant as soon as
practicable after such substantial risk of forfeiture lapses (or, for Awards
that are not considered nonqualified deferred compensation subject to Code
Section 409A, no later than the end of the short-term deferral period permitted
by Code Section 457A) notwithstanding anything in this Plan or the Award
agreement to the contrary.

 

17



--------------------------------------------------------------------------------

(g) Code Section 409A. The provisions of Code Section 409A are incorporated
herein by reference to the extent necessary for any Award that is subject to
Code Section 409A to comply therewith.

16. Taxes.

(a) Withholding. In the event the Company or an Affiliate of the Company is
required to withhold any applicable withholding or similar taxes or other
amounts in respect of any income recognized by a Participant as a result of the
grant, vesting, payment or settlement of an Award or disposition of any Shares
acquired under an Award, the Company may deduct cash (or require an Affiliate to
deduct cash) from any payments of any kind otherwise due the Participant, or
with the consent of the Committee, Shares otherwise deliverable or vesting under
an Award, to satisfy such tax obligations. Alternatively, the Company may
require such Participant to pay to the Company, in cash, promptly on demand, or
make other arrangements satisfactory to the Company regarding the payment to the
Company of the aggregate amount of any such taxes and other amounts. If Shares
are deliverable upon exercise or payment of an Award, the Committee may permit a
Participant to satisfy all or a portion of the applicable withholding or similar
tax obligations arising in connection with such Award by electing to (i) have
the Company withhold Shares otherwise issuable under the Award, (ii) tender back
Shares received in connection with such Award or (iii) deliver other previously
owned Shares; provided that the amount to be withheld may not exceed the total
minimum applicable withholding or similar obligations associated with the
transaction to the extent needed for the Company to avoid an accounting charge.
If an election is provided, the election must be made on or before the date as
of which the amount of tax to be withheld is determined and otherwise as the
Committee requires. In any case, the Company may defer making payment or
delivery under any Award if any such tax may be pending unless and until
indemnified to its satisfaction.

(b) No Guarantee of Tax Treatment. Notwithstanding any provisions of the Plan,
the Company does not guarantee to any Participant or any other Person with an
interest in an Award that (i) any Award intended to be exempt from Code
Section 409A or Code Section 457A shall be so exempt, (ii) any Award intended to
comply with Code Section 409A or Code Section 422 shall so comply, (iii) any
Award shall otherwise receive a specific tax treatment under any other
applicable tax law, nor in any such case will the Company or any Affiliate
indemnify, defend or hold harmless any individual with respect to the tax
consequences of any Award.

(c) Participant Responsibilities. If a Participant shall dispose of Stock
acquired through exercise of an ISO within either (i) two (2) years after the
date the Option is granted or (ii) one (1) year after the date the Option is
exercised (i.e., in a disqualifying disposition), such Participant shall notify
the Company within seven (7) days of the date of such disqualifying disposition.
In addition, if a Participant elects, under Code Section 83, to be taxed at the
time an Award of Restricted Stock (or other property subject to such Code
section) is made, rather than at the time the Award vests, such Participant
shall notify the Company within seven (7) days of the date the Restricted Stock
subject to the election is awarded.

17. Adjustment Provisions; Change of Control.

(a) Adjustment of Shares. If: (i) the Company shall at any time be involved in a
merger or other transaction in which the Shares are changed or exchanged;
(ii) the Company shall subdivide or combine the Shares or the Company shall
declare a dividend payable in Shares, other securities or other property;
(iii) the Company shall effect a cash dividend the amount of which, on a per
Share basis, exceeds ten percent (10%) of the Fair Market Value of a Share at

 

18



--------------------------------------------------------------------------------

the time the dividend is declared, or the Company shall effect any other
dividend or other distribution on the Shares in the form of cash, or a
repurchase of Shares, that the Board determines by resolution is special or
extraordinary in nature or that is in connection with a transaction that the
Company characterizes publicly as a recapitalization or reorganization involving
the Shares; or (iv) any other event shall occur, which, in the case of this
clause (iv), in the judgment of the Board or Committee necessitates an
adjustment to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under this Plan, then the Administrator
shall, in such manner as it may deem equitable to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under this Plan, adjust as applicable: (A) the number and type of Shares subject
to this Plan (including the number and type of Shares described in Section 6)
and which may after the event be made the subject of Awards; (B) the number and
type of Shares subject to outstanding Awards; (C) the grant, purchase, or
exercise price with respect to any Award; and (D) to the extent such discretion
does not cause an Award that is intended to qualify as performance-based
compensation under Code Section 162(m) to lose its status as such, the
Performance Goals of an Award. In any such case, the Administrator may also (or
in lieu of the foregoing) make provision for a cash payment to the holder of an
outstanding Award in exchange for the cancellation of all or a portion of the
Award (without the consent of the holder of an Award) in an amount determined by
the Administrator effective at such time as the Administrator specifies (which
may be the time such transaction or event is effective). In each case, with
respect to Awards of Incentive Stock Options, no such adjustment may be
authorized to the extent that such authority would cause this Plan to violate
Code Section 422(b). Further, the number of Shares subject to any Award payable
or denominated in Shares must always be a whole number, and any fractional share
resulting from such adjustment shall be rounded down to the nearest whole Share.
In any event, previously granted Options or SARs are subject only to such
adjustments as are necessary to maintain the relative proportionate interest the
Options and SARs represented immediately prior to any such event and to
preserve, without exceeding, the value of such Options or SARs.

Without limitation, in the event of any reorganization, merger, consolidation,
combination or other similar corporate transaction or event, whether or not
constituting a Change of Control (other than any such transaction in which the
Company is the continuing corporation and in which the outstanding Stock is not
being converted into or exchanged for different securities, cash or other
property, or any combination thereof), the Administrator may substitute, on an
equitable basis as the Administrator determines, for each Share then subject to
an Award and the Shares subject to this Plan (if the Plan will continue in
effect), the number and kind of shares of stock, other securities, cash or other
property to which holders of Stock are or will be entitled in respect of each
Share pursuant to the transaction.

Notwithstanding the foregoing, in the case of a stock dividend (other than a
stock dividend declared in lieu of an ordinary cash dividend) or subdivision or
combination of the Shares (including a reverse stock split), if no action is
taken by the Administrator, adjustments contemplated by this subsection that are
proportionate shall nevertheless automatically be made as of the date of such
stock dividend or subdivision or combination of the Shares; provided that the
number of Shares subject to any Award payable or denominated in Shares must
always be a whole number, and any fractional share resulting from such
adjustment shall be rounded down to the nearest whole Share.

(b) Issuance or Assumption. Notwithstanding any other provision of this Plan,
and without affecting the number of Shares otherwise reserved or available under
this Plan, in connection with any merger, consolidation, acquisition of property
or stock, or reorganization, the Administrator may authorize the issuance or
assumption of awards under this Plan upon such terms and conditions as it may
deem appropriate.

 

19



--------------------------------------------------------------------------------

(c) Change of Control. To the extent a Participant’s employment, retention,
change of control, severance or similar agreement with the Company or any
Affiliate then in effect, if any, provides for more favorable treatment to the
Participant than the provisions of this Section 17(c), such agreement shall
control. In all other cases, unless provided otherwise in an Award agreement or
by the Administrator prior to the Change of Control, in the event of a Change of
Control:

(i) Each Option or SAR that is then held by a Participant who is employed by or
in the service of the Company or an Affiliate shall become immediately and fully
vested, and, unless otherwise determined by the Board or Committee, all Options
and SARs shall be cancelled on the date of the Change of Control in exchange for
a cash payment equal to the excess of the Change of Control price of the Shares
covered by the Option or SAR that is so cancelled over the purchase or grant
price of such Shares under the Award;

(ii) Restricted Stock, Restricted Stock Units and Deferred Stock Rights (that
are not Performance Awards) that are not then vested shall vest;

(iii) (A) All Performance Awards that are earned but not yet paid shall be paid,
(B) all Performance Awards (other than Annual Incentive Awards) for which the
performance period has not expired shall be cancelled in exchange for a cash
payment equal to the amount that would have been due under such Award(s) if the
Performance Goals (as measured at the time of the Change of Control) were to
continue to be achieved at the same rate through the end of the performance
period, or if higher, assuming the target Performance Goals (at 100% of the
stated target level) had been met at the time of such Change of Control, and
(C) all Annual Incentive Awards for which the performance period has not expired
shall be cancelled in exchange for a cash payment equal to the amount that would
have been due under such Award(s), determined by using the Participant’s annual
base salary rate as in effect immediately before the Change of Control and by
assuming the Performance Goals for such period have been fully achieved; and

(iv) All Dividend Equivalent Units that are not vested shall vest and be paid in
cash, and all other Awards that are not vested shall vest and if an amount is
payable under such vested Award, such amount shall be paid in cash based on the
value of the Award.

If the value of an Award is based on the Fair Market Value of a Share, Fair
Market Value shall be deemed to mean the per share Change of Control price. The
Administrator shall determine the per share Change of Control price paid or
deemed paid in the Change of Control transaction.

Except as otherwise expressly provided in any agreement between a Participant
and the Company or an Affiliate, if the receipt of any payment by a Participant
under the circumstances described above would result in the payment by the
Participant of any excise tax provided for in Section 280G and Section 4999 of
the Code, then the Administrator may, in its discretion, reduce the amount of
such payment to the extent required to prevent the imposition of such excise
tax.

 

20



--------------------------------------------------------------------------------

18. Miscellaneous.

(a) Other Terms and Conditions. To the extent not inconsistent with other terms
of the Plan, the grant of any Award may also be subject to other provisions
(whether or not applicable to the Award granted to any other Participant) as the
Administrator determines appropriate, including, without limitation, provisions
for:

(i) restrictions on resale or other disposition of Shares; and

(ii) compliance with federal or state securities laws and stock exchange
requirements.

(b) Employment and Service. The issuance of an Award shall not confer upon a
Participant any right with respect to continued employment or service with the
Company or any Affiliate, or the right to continue as a Director. Unless
determined otherwise by the Administrator, for purposes of the Plan and all
Awards, the following rules shall apply:

(i) a Participant who transfers employment between the Company and its
Affiliates, or between Affiliates, will not be considered to have terminated
employment;

(ii) a Participant who ceases to be a Non-Employee Director because he or she
becomes an employee of the Company or an Affiliate, or a Participant who ceases
to be employed by the Company or any Affiliate and immediately thereafter
becomes a Non-Employee Director, shall not be considered to have ceased service
or terminated employment, respectively, until such Participant’s service to the
Company or any Affiliate in any such capacity is terminated; and

(iii) a Participant employed by an Affiliate will be considered to have
terminated employment when such entity ceases to be an Affiliate.

Notwithstanding the foregoing, for purposes of an Award that is subject to Code
Section 409A, (x) if a Participant’s termination of employment or service
triggers the payment of compensation under such Award, then the Participant will
be deemed to have terminated employment or service upon his or her “separation
from service” within the meaning of Code Section 409A; and (y) if the
Participant is a “specified employee” within the meaning of Code Section 409A as
of the date of his or her separation from service within the meaning of Code
Section 409A, then, to the extent required by Code Section 409A, any payment
made to the Participant on account of such separation from service shall not be
made before a date that is six months after the date of the separation from
service.

(c) No Fractional Shares. No fractional Shares or other securities may be issued
or delivered pursuant to this Plan, and the Administrator may determine whether
cash, other securities or other property will be paid or transferred in lieu of
any fractional Shares or other securities, or whether such fractional Shares or
other securities or any rights to fractional Shares or other securities will be
canceled, terminated or otherwise eliminated.

(d) Unfunded Plan. This Plan is unfunded and does not create, and should not be
construed to create, a trust or separate fund with respect to this Plan’s
benefits. This Plan does not establish any fiduciary relationship between the
Company and any Participant or other person. To the extent any person holds any
rights by virtue of an Award granted under this Plan, such rights are no greater
than the rights of the Company’s general unsecured creditors. Neither the
Company nor any Subsidiary will be required to segregate any assets that may at
any time be represented by Awards granted pursuant to the Plan.

 

21



--------------------------------------------------------------------------------

(e) Requirements of Law and Securities Exchange. The granting of Awards and the
issuance of Shares in connection with an Award are subject to all applicable
laws, rules and regulations and to such approvals by any governmental agencies
or national securities exchanges as may be required. Notwithstanding any other
provision of this Plan or any Award agreement, the Company has no liability to
deliver any Shares under this Plan or make any payment unless such delivery or
payment would comply with all applicable laws and the applicable requirements of
any securities exchange or similar entity, and unless and until the Participant
has taken all actions required by the Company in connection therewith. The
Company may impose such restrictions on any Shares issued under the Plan as the
Company determines necessary or desirable to comply with all applicable laws,
rules and regulations or the requirements of any national securities exchanges.

(f) Restrictive Legends; Representations. All Shares delivered (whether in
certificated or book entry form) pursuant to any Award or the exercise thereof
shall bear such legends or be subject to such stop transfer orders as the
Administrator may deem advisable under the Plan or under applicable laws, rules
or regulations or the requirements of any national securities exchange. The
Administrator may require each Participant or other Person who acquires Shares
under the Plan by means of an Award to represent to the Company in writing that
such Participant or other Person is acquiring the Shares without a view to the
distribution thereof.

(g) Governing Law. This Plan, and all agreements under this Plan, will be
construed in accordance with and governed by the laws of the State of Minnesota,
without reference to any conflict of law principles. Any legal action or
proceeding with respect to this Plan, any Award or any Award agreement, or for
recognition and enforcement of any judgment in respect of this Plan, any Award
or any Award agreement, may only be heard in a “bench” trial, and any party to
such action or proceeding shall agree to waive its right to a jury trial.

(h) Limitations on Actions. Any legal action or proceeding with respect to this
Plan, any Award or any award agreement, must be brought within one year (365
days) after the day the complaining party first knew or should have known of the
events giving rise to the complaint.

(i) Construction. Whenever any words are used herein in the masculine, they
shall be construed as though they were used in the feminine in all cases where
they would so apply; and wherever any words are used in the singular or plural,
they shall be construed as though they were used in the plural or singular, as
the case may be, in all cases where they would so apply. Titles of sections are
for general information only, and this Plan is not to be construed with
reference to such titles.

(j) No Rights as Stockholders. A Participant who is granted an Award under the
Plan will have no rights as a stockholder of the Company with respect to the
Award unless and until the Shares underlying the Award are registered in the
Participant’s name. The right of any Participant to receive an Award by virtue
of participation in the Plan will be no greater than the right of any unsecured
general creditor of the Company.

 

22



--------------------------------------------------------------------------------

(k) Nature of Payments. All Awards made pursuant to the Plan are in
consideration of services for the Company or an Affiliate. Any gain realized or
income recognized pursuant to Awards under the Plan constitutes a special
incentive payment to the Participant and will not be taken into account as
compensation or otherwise included in the determination of benefits for purposes
of any other employee benefit plan of the Company or an Affiliate, except as the
Administrator otherwise provides. The adoption of the Plan will have no effect
on Awards made or to be made under any other benefit plan covering an employee
of the Company or an Affiliate or any predecessor or successor of the Company or
an Affiliate. The grant of an Option or SAR will impose no obligation upon the
Participant to exercise the Award.

(l) Severability. If any provision of this Plan or any Award agreement or any
Award (i) is or becomes or is deemed to be invalid, illegal or unenforceable in
any jurisdiction, or as to any person or Award, or (ii) would disqualify this
Plan, any Award agreement or any Award under any law the Administrator deems
applicable, then such provision should be construed or deemed amended to conform
to applicable laws, or if it cannot be so construed or deemed amended without,
in the determination of the Administrator, materially altering the intent of
this Plan, Award agreement or Award, then such provision should be stricken as
to such jurisdiction, person or Award, and the remainder of this Plan, such
Award agreement and such Award will remain in full force and effect.

 

23



--------------------------------------------------------------------------------

Appendix A

Terms Applicable to Awards

Resulting from Assumption and Conversion of

Tyco International Ltd. 2004 Stock and Incentive Plan Awards

The terms and conditions set forth below will apply, in lieu of the provisions
of the Plan covering the same subject matter, to Assumed Awards. For purposes of
this Appendix A, “Assumed Awards” means Awards that result from the assumption
and conversion of awards that, prior to the Distribution, related to stock of
Tyco International Ltd. and that were granted under the Tyco International Ltd.
2004 Stock and Incentive Plan. Except for the terms and conditions set forth
below, such Awards will be subject to all of the terms and conditions of the
Plan. For the avoidance of doubt, any references in this Appendix A to the
“grant” of an Award, the “date of grant” or similar references shall be deemed
to refer to the original grant of the Assumed Award and not to the assumption or
conversion of the Assumed Award in connection with the Distribution.

1. Definitions. Capitalized terms used in this Appendix have the following
meanings or, if they are not defined in this Appendix A, the meanings given in
the Plan.

(a) “Cause” means misconduct that is willfully or wantonly harmful to the
Company or any of its Subsidiaries, monetarily or otherwise.

(b) “Change of Control” means the first to occur of any of the following events
after the Merger Closing:

(i) any “person” (as defined in Section 13(d) and 14(d) of the Exchange Act),
excluding for this purpose, (A) the Company or any Subsidiary or (ii) any
employee benefit plan of the Company or any Subsidiary (or any person or entity
organized, appointed or established by the Company for or pursuant to the terms
of any such plan that acquires beneficial ownership of voting securities of the
Company), is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act) directly or indirectly of securities of the Company
representing more than 30 percent of the combined voting power of the Company’s
then outstanding securities; provided, however, that no Change of Control will
be deemed to have occurred as a result of a change in ownership percentage
resulting solely from an acquisition of securities by the Company; or

(ii) persons who, immediately after the Merger Closing, constitute the Board
(the “Incumbent Directors”) cease for any reason (including without limitation,
as a result of a tender offer, proxy contest, merger or similar transaction) to
constitute at least a majority thereof, provided that any person becoming a
Director subsequent to the Merger Closing shall be considered an Incumbent
Director if such person’s election or nomination for election was approved by a
vote of at least 50 percent of the Incumbent Directors; but provided further,
that any such person whose initial assumption of office is in connection with an
actual or threatened proxy contest relating to the election of members of the
Board or other actual or threatened solicitation of proxies or consents by or on
behalf of a “person” (as defined in Section 13(d) and 14(d) of the Exchange Act)
other than the Board, including by reason of agreement intended to avoid or
settle any such actual or threatened contest or solicitation, shall not be
considered an Incumbent Director; or



--------------------------------------------------------------------------------

(iii) consummation of a reorganization, merger or consolidation or sale or other
disposition of at least 80 percent of the assets of the Company (a “Business
Combination”), in each case, unless, following such Business Combination, all or
substantially all of the individuals and entities who were the beneficial owners
of outstanding voting securities of the Company immediately prior to such
Business Combination beneficially own directly or indirectly more than 50
percent of the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, of the company
resulting from such Business Combination (including, without limitation, a
company which, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
Subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the outstanding voting
securities of the Company; or

(iv) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

(c) “Change of Control Termination” shall mean an Employee’s Involuntary
Termination that occurs during the period beginning 60 days prior to the date of
a Change of Control and ending two years after the date of such Change of
Control.

(d) “Disabled” or “Disability” means the inability of the Employee to perform
the material duties pertaining to such Employee’s employment due to a physical
or mental injury, infirmity or incapacity for 180 days (including weekends and
holidays) in any 365-day period. The existence or nonexistence of a Disability
shall be determined by an independent physician selected by the Company and
reasonably acceptable to the Employee.

(e) “Employee” means any individual who performs services as an officer or
employee of the Company or a Subsidiary.

(f) “Involuntary Termination” means a Termination of Employment of the
Participant initiated by the Company or a Subsidiary for any reason other than
Cause, Disability or death.

(g) “Key Employee” means an Employee who is a “covered employee” within the
meaning of Code Section 162(m)(3).

(h) “Long-Term Performance Award” means Performance Units that are earned solely
on account of the attainment of a specified performance target in relation to
one or more performance measures designated in the applicable Award Agreement.

(i) “Normal Retirement” means Termination of Employment on or after a
Participant has attained age 60, provided that the sum of the Participant’s age
and years of service with the Company is 70 or higher.

(j) “Performance Cycle” means, with respect to any Award that vests based on
performance measures, the period over which the level of performance will be
assessed.

(k) “Reporting Person” means an Employee who is subject to the reporting
requirements of Section 16(a) of the Exchange Act.

(l) “Stock-Based Award” means an Award of Restricted Stock Units.

 

2



--------------------------------------------------------------------------------

(m) “Target Amount” means a target Award under this Plan if the relevant
performance measure is fully (100%) attained, as determined by the Committee.

(n) “Termination of Employment” means the date of cessation of an Employee’s
employment relationship with the Company or a Subsidiary for any reason, with or
without Cause, as determined by the Company; provided that, with respect to
(A) Awards held by an employee of Tyco International Ltd. or its subsidiaries
who does not become employed by the Company or one of its subsidiaries as of the
date of the Distribution and (B) Awards held by a director of Tyco International
Ltd., the phrase “Termination of Employment” shall mean the date the individual
terminates employment from, or service as a director of, Tyco International Ltd.
(or any successor thereto) or any subsidiary or affiliate thereof.

2. Options and Stock Appreciation Rights

(a) Exercisability. Unless the applicable Award agreement provides otherwise, an
Option or Stock Appreciation Right will become exercisable in equal annual
installments over a period of four years beginning immediately after the date on
which the Option or Stock Appreciation Right was granted, and will lapse 10
years after the date of grant, except as otherwise provided herein.

(b) Death, Disability or Normal Retirement. Unless the applicable Award
agreement provides otherwise, upon the death, Disability or Normal Retirement of
a Participant who has outstanding Options or Stock Appreciation Rights, the
unvested Options or Stock Appreciation Rights will vest. Unless the applicable
Award agreement provides otherwise, the Participant’s Options and Stock
Appreciation Rights will lapse, and will not thereafter be exercisable, upon the
earlier of (i) their original expiration date or (ii) the date that is three
years after the date on which the Participant dies, incurs a Disability or
incurs a Normal Retirement.

(c) Termination of Employment After Age 55. Unless the applicable Award
agreement provides otherwise, upon the Termination of Employment of a
Participant for any reason other than the Participant’s death, Disability or
Normal Retirement or due to a Change of Control, if the Participant has attained
age 55, and the sum of the Participant’s age and years of service with the
Company is 60 or higher, a pro rata portion of the Participant’s Options and
Stock Appreciation Rights will vest so that the total number of vested Options
or Stock Appreciation Rights held by the Participant at Termination of
Employment (including those that have already vested as of such date) will be
equal to (i) the total number of Options or Stock Appreciation Rights originally
granted to the Participant under each Award multiplied by (ii) a fraction, the
numerator of which is the period of time (in whole months) that have elapsed
since the date of grant, and the denominator of which is four years (or such
other applicable vesting term as is set forth in the Award agreement). Unless
the Award agreement provides otherwise, such Participant’s Options and Stock
Appreciation Rights will lapse, and will not thereafter be exercisable, upon the
earlier of (A) their original expiration date or (B) the date that is three
years after the date of Termination of Employment.

(d) Other Terminations. Upon the Termination of Employment of a Participant that
does not meet the requirements of paragraphs (b) or (c) above, any unvested
Options or Stock Appreciation Rights will be forfeited unless the Award
agreement provides otherwise. Any Options or Stock Appreciation Rights that are
vested as of such Termination of Employment will lapse, and will not thereafter
be exercisable, upon the earlier of (A) their original expiration date or
(B) the date that is six months after the date of such Termination of
Employment, unless the Award agreement provides otherwise.

 

3



--------------------------------------------------------------------------------

(e) Deceased Participants. Options and Stock Appreciation Rights of a deceased
Participant may be exercised only by the estate of the Participant or by the
person given authority to exercise the Options or Stock Appreciation Rights by
the Participant’s will or by operation of law. If an Option or Stock
Appreciation Right is exercised by the executor or administrator of a deceased
Participant, or by the person or persons to whom the Option or Stock
Appreciation Right has been transferred by the Participant’s will or the
applicable laws of descent and distribution, the Company will be under no
obligation to deliver Shares or cash until the Company is satisfied that the
person exercising the Option or Stock Appreciation Right is the duly appointed
executor or administrator of the deceased Participant or the person to whom the
Option or Stock Appreciation Right has been transferred by the Participant’s
will or by applicable laws of descent and distribution.

(f) Tandem Stock Appreciation Rights. A Stock Appreciation Right granted in
tandem with an Option is subject to the same terms and conditions as the related
Option and will be exercisable only to the extent that the related Option is
exercisable.

3. Performance Units

(a) Reduction of Awards. The Committee, in its discretion, may, on a
case-by-case basis, reduce, but not increase, the amount of Long-Term
Performance Awards payable to any Reporting Person with respect to any given
Performance Cycle, provided, however, that no reduction will result in an
increase in the dollar amount or number of Shares payable under any Long-Term
Performance Award of a Key Employee.

(b) Payment, Certification. No Long-Term Performance Award will vest with
respect to any Reporting Person until the Committee certifies in writing the
level of performance attained for the Performance Cycle in relation to the
applicable performance measures. Long-Term Performance Awards awarded to
Reporting Persons who are not Key Employees will be based on the performance
measures and payment formulas that the Committee, in its discretion, may
establish for these purposes. These performance measures and formulas may be the
same as or different than the performance measures and formulas that apply to
Key Employees. In applying performance measures, the Committee may, in its
discretion, exclude unusual or infrequently occurring items (including any event
listed below under “Adjustments” or “Change of Control”) and the cumulative
effect of changes in the law, regulations or accounting rules, and may determine
no later than ninety (90) days after the commencement of any applicable
Performance Cycle or such shorter or longer period as complies with the
applicable requirements of Code Section 162(m) and applicable regulations
thereunder to exclude other items, each determined in accordance with GAAP (to
the extent applicable) and as identified in the financial statements, notes to
the financial statements or discussion and analysis of management.

(c) Form of Payment. Long-Term Performance Awards in the form of Performance
Units may be paid in cash or full Shares, in the discretion of the Committee,
and as set forth in the Award agreement. Performance-based Restricted Stock
Units and Restricted Stock will be paid in full Shares. Payment with respect to
any fractional Share will be in cash in an amount based on the Fair Market Value
of the Share as of the date the Performance Unit becomes payable. All such
Long-Term Performance Awards shall be paid no later than the 15th day of the
third month following the end of the calendar year (or, if later, following the
end of the Company’s fiscal year) in which such Long-Term Performance Awards are
no longer subject to a substantial risk of forfeiture (as determined for
purposes of Code Section 409A), except as otherwise provided in the applicable
Award agreement or to the extent that a Participant has elected to defer payment
under the terms of a duly authorized deferred compensation arrangement, in which
case the terms of such arrangement shall govern.

 

4



--------------------------------------------------------------------------------

(d) Code Section 162(m). It is the intent of the Company that Long-Term
Performance Awards be “performance-based compensation” for purposes of Code
Section 162(m), that this Section 3 of Appendix A to the Plan be interpreted in
a manner that satisfies the applicable requirements of Code Section 162(m)(C)
and related regulations, and that the Plan be operated so that the Company may
take a full tax deduction for Long-Term Performance Awards. If any provision of
this Plan or any Long-Term Performance Award would otherwise frustrate or
conflict with this intent, the provision will be interpreted and deemed amended
so as to avoid this conflict.

(e) Retirement. If a Participant would be entitled to a Long-Term Performance
Award but for the fact that the Participant’s employment with the Company
terminated prior to the end of the Performance Cycle, the Participant may, in
the Committee’s discretion, receive a Long-Term Performance Award, prorated for
the portion of the Performance Cycle that the Participant completed and payable
at the same time after the end of the Performance Cycle that payments to other
Long-Term Performance Award recipients are made, if the sum of the Participant’s
age and years of service with the Company was 60 or higher at the time of
Termination of Employment or if the Participant retired under a Normal
Retirement. The prorated amount of any such Long-Term Performance Award paid due
to retirement shall be determined based upon the actual performance achieved
during the performance period relative to the pre-established goals for such
performance.

4. Other Stock-Based Awards

(a) Vesting. Unless the Award agreement provides otherwise, restrictions on
Stock-Based Awards subject to this Section 4 of Appendix A to the Plan will
lapse in equal annual installments over a period of four years beginning
immediately after the date of grant. If the restrictions on Stock-Based Awards
have not lapsed or been satisfied as of the Participant’s Termination of
Employment, the Shares will be forfeited by the Participant if the termination
is for any reason other than the Normal Retirement, death or Disability of the
Participant or a Change of Control, except that the Award will vest pro rata
with respect to the portion of the four-year vesting term (or such other vesting
term as is set forth in the Award agreement) that the Participant has completed
if the Participant has attained age 55, the sum of the Participant’s age and
years of service with the Company is 60 or higher and the Participant has
satisfied all other applicable conditions established by the Committee with
respect to such pro rata vesting. Unless the Award agreement provides otherwise,
all restrictions on Stock-Based Awards granted pursuant to this Section 4(a)
will lapse upon the Normal Retirement, death or Disability of the Participant or
a Change of Control Termination.

(b) Grant of Restricted Stock. Any Shares of Restricted Stock granted to a
Participant will be registered in the name of the Participant and held for the
Participant by the Company. The Participant will have all rights of a
stockholder with respect to the Shares, including the right to vote and to
receive dividends or other distributions, except that the Shares may be subject
to a vesting schedule and will be forfeited if the Participant attempts to sell,
transfer, assign, pledge or otherwise encumber or dispose of the Shares before
the restrictions are satisfied or lapse.

 

5



--------------------------------------------------------------------------------

(c) Grant of Restricted Stock Units. Any Restricted Stock Units granted to an
Employee will be paid in cash or whole Shares or a combination of cash and
Shares, in the discretion of the Committee, when the restrictions on the Units
lapse and any other conditions set forth in the Award agreement have been
satisfied. For each Restricted Unit that vests, one Share will be paid or an
amount in cash equal to the Fair Market Value of a Share as of the date on which
the Restricted Unit vests.

(d) Grant of Deferred Stock Rights. Any Deferred Stock Rights granted to an
Employee will be paid in whole Shares upon the Employee’s Termination of
Employment if the restrictions on the Rights have lapsed. One Share will be paid
for each Deferred Stock Rights that becomes payable.

(e) Dividends and Dividend Equivalent Units. If set forth in the applicable
Award agreement, dividends issued on Shares may be paid immediately or withheld
and deferred in the Participant’s account. In the event of a payment of
dividends on Stock, the Committee may credit Restricted Stock Units with
Dividend Equivalent Units in accordance with terms and conditions established in
the discretion of the Committee. Dividend Equivalent Units will be subject to
such vesting terms as are determined by the Committee and may be distributed
immediately or withheld and deferred in the Participant’s account as set forth
in the applicable Award agreement. Deferred Stock Rights may, as set forth in
the Award agreement, be credited with Dividend Equivalent Units or additional
Deferred Stock Rights. The number of any Deferred Stock Rights credited to a
Participant’s account upon the payment of a dividend will be equal to the
quotient produced by dividing the cash value of the dividend by the Fair Market
Value of one Share as of the date the dividend is paid. The Committee will
determine any terms and conditions on deferral of a dividend or Dividend
Equivalent Units, including the rate of interest to be credited on deferral and
whether interest will be compounded.

5. Termination for Cause. Notwithstanding anything to the contrary herein, if a
Participant incurs a Termination of Employment for Cause, then all Options,
Stock Appreciation Rights, Long-Term Performance Awards, Restricted Stock Units,
Restricted Stock and other Stock-Based Awards will immediately be cancelled. The
exercise of any Option or Stock Appreciation Right or the payment of any Award
may be delayed, in the Committee’s discretion, in the event that a potential
termination for Cause is pending, subject to ensuring an exemption from or
compliance with Code Section 409A and the underlying regulations and rulings.

6. Change of Control.

(a) Acceleration. All outstanding Options and Stock Appreciation Rights will
become exercisable as of the later of the effective date of a Change of Control
or a Change of Control Termination for any Employee whose employment is
terminated by means of a Change of Control Termination if the Awards are not
otherwise vested, and all conditions will be waived with respect to outstanding
Restricted Stock and Restricted Stock Units (other than Long-Term Performance
Awards) and Deferred Stock Rights in such case. Each Participant who has been
granted a Long-Term Performance Award that is outstanding as of the date of
Change of Control, and whose employment is terminated by means of a Change of
Control Termination, will be deemed to have achieved a level of performance, as
of the later of the date of the Change of Control or the Change of Control
Termination, that would cause all (100%) of the Participant’s Target Amounts to
become payable and all restrictions on the Participant’s Restricted Stock Units
and Shares of Restricted Stock to lapse.

 

6



--------------------------------------------------------------------------------

(b) Adjustment, Conversion and Payment. In addition to the foregoing, no later
than 90 days after the date of a Change of Control, the Committee (as
constituted prior to the date of the Change of Control) shall provide for the
following actions to apply to each Award that is outstanding as of the date of
Change of Control: (i) an adjustment to such Award as the Committee deems
appropriate to reflect such Change of Control, (ii) the acquisition of such
Award, or substitution of a new right therefor, by the acquiring or surviving
corporation after such Change of Control, or (iii) the purchase of such Award,
at the Participant’s request, for an amount of cash equal to the amount that
could have been attained upon the exercise or redemption of such Award
immediately prior to the Change of Control had such Award been exercisable or
payable at such time; provided that in the case of any Award that constitutes
deferred compensation that is subject to Code Section 409A(a)(2), any action
contemplated herein which would constitute an accelerated payment of such Award
shall occur on a date specified in the applicable Award agreement, which date
shall be no later than ninety (90) days after the Change of Control. Any payment
made pursuant to this Section 6(b) shall include the value of any Dividend
Equivalent Units credited with respect to such Award and accrued interest on
such Dividend Equivalent Units. The Committee may specify how an Award will be
treated in the event of a Change of Control either when the Award is granted or
at any time thereafter, except as otherwise provided herein.

7. Fractional Shares. Except as otherwise provided in Section 3(c), if a
Participant acquires the right to receive a fractional Share under the Plan, the
Participant will receive, in lieu of the fractional Share, a full Share as of
the date of settlement.

8. Amendment. No amendment of the Plan or any outstanding Award made without the
Participant’s written consent may adversely affect any right of a Participant
with respect to an outstanding Award.

9. Special Forfeiture Provision. An Award agreement may provide that the
Participant may not, within two years of the Participant’s Termination of
Employment with the Company, enter into any employment or consultation
arrangement (including service as an agent, partner, stockholder, consultant,
officer or director) with any entity or person engaged in any business in which
the Company or any Subsidiary is engaged without prior written approval of the
Committee if, in the sole judgment of the Committee, the business is competitive
with the Company or any Subsidiary or business unit or such employment or
consultation arrangement would present a risk that the Participant would likely
disclose Company proprietary information (as determined by the Committee). If
the Committee makes a determination that this prohibition has been violated, the
Participant (i) will forfeit all rights under any outstanding Option or Stock
Appreciation Right that was granted subject to the Award agreement and will
return to the Company the amount of any profit realized upon an exercise of all
Awards during the period, as the Committee determines and sets forth in the
Award agreement, beginning no earlier than six months prior to the Participant’s
Termination of Employment, and (ii) will forfeit and return to the Company any
Performance Units, Shares of Restricted Stock, Restricted Stock Units (including
any credited Dividend Equivalent Units), Deferred Stock Rights and other
Stock-Based Awards that are outstanding on the date of the Participant’s
Termination of Employment, subject to the Award agreement, and have not vested
or that became vested and remain subject to this Section 9 of Appendix A to the
Plan during a period, as set forth in the Award agreement, beginning no earlier
than six months prior to the Participant’s Termination of Employment.

 

7



--------------------------------------------------------------------------------

Appendix B

Terms Applicable to Awards

Resulting from Assumption and Conversion of

Tyco International Ltd. Long Term Incentive Plan

and Tyco International Ltd. Long Term Incentive Plan II Awards

The terms and conditions set forth below will apply, in lieu of the provisions
of the Plan covering the same subject matter, to Assumed Awards. For purposes of
this Appendix B, “Assumed Awards” means Awards that result from the assumption
and conversion of awards that, prior to the Distribution, related to stock of
Tyco International Ltd. and that were granted under the Tyco International Ltd.
Long Term Incentive Plan or the Tyco International Ltd. Long Term Incentive Plan
II. Except for the terms and conditions set forth below, such Awards will be
subject to all of the terms and conditions of the Plan. For the avoidance of
doubt, any references in this Appendix B to the “grant” of an Award, the “date
of grant” or similar references shall be deemed to refer to the original grant
of the Assumed Award and not to the assumption or conversion of the Assumed
Award in connection with the Distribution.

1. Share Certificates. Notwithstanding any provisions in the Plan respecting
certificates for Shares or other securities of the Company or any Subsidiary
delivered under the Plan pursuant to any Award or the exercise thereof, no
action shall be taken by the Committee which would, under the laws of Bermuda,
cause a separate class of securities other than Shares to be created and the
Committee shall consult with appropriate legal counsel in this regard.

2. Committee Discretion to Remove or Amend Restrictions on Transferability.
Notwithstanding any restrictions on transferability of Awards referred to in the
Plan, the Committee may, in its discretion, either generally or specifically,
prospectively or retroactively, waive, amend, alter, suspend, discontinue,
cancel or terminate any limits on transferability of Awards on such terms as the
Committee may deem appropriate; provided that any of the acts described in this
Section 2 of Appendix B to the Plan that would materially impair the rights of
any Participant, or any holder or any beneficiary of any Award theretofore
granted, shall not to that extent be effective without the consent of the
affected Participant, holder or beneficiary.

3. Amendments to the Plan. Any amendment, alteration, suspension,
discontinuation, or termination of the Plan that would impair the rights of any
Participant, or any other holder or beneficiary of any Award theretofore
granted, shall not to that extent be effective without the consent of the
affected Participant, holder or beneficiary.

4. Amendments to Awards. The Committee may waive any conditions or rights under,
amend any terms of, or alter, suspend, discontinue, cancel or terminate, any
Award theretofore granted, prospectively or retroactively, without the consent
of any relevant Participant or holder or beneficiary of an Award; provided that,
subject to the Committee’s right to adjust Awards pursuant to the Plan and
Section 5 below, (a) any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would materially impair the
rights of any Participant, or any holder or beneficiary of any Award theretofore
granted shall not to that extent be effective without the consent of the
affected Participant, holder or beneficiary; and (b) without the approval of the
shareholders of the Company, no such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would materially increase the
rights of any Participant or any holder or beneficiary of any Award, shall be
effective unless the Award, after giving effect to such waiver, amendment,
alteration, suspension, discontinuance, cancellation or termination, could
permissibly have been granted under the terms of the Plan (without regard to
this Section 4 of Appendix B to the Plan).



--------------------------------------------------------------------------------

5. Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Committee is hereby authorized to make adjustments in the terms and
conditions of and the criteria included in, Awards in recognition of unusual or
nonrecurring events affecting the Company, any Affiliate, or the financial
statements of the Company or any Affiliate, or of changes in applicable laws,
regulations, or accounting principles, whenever the Committee determines that
such adjustments are appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan,
or to be derived by the Company.

6. Change of Control.

(a) In addition to the Committee’s authority set forth in Section 5 above, in
order to maintain the Participants’ rights in the event of any Change of Control
(as defined below), the Committee, as constituted before such Change of Control,
is hereby authorized, and has sole discretion, as to any Award, either at the
time such Award was made hereunder or any time thereafter, to take any one or
more of the following actions: (i) provide for the acceleration of any time
periods relating to the exercise or realization of such Award so that such Award
may be exercised or realized in full on or before a date fixed by the Committee;
(ii) provide for the purchase of any such Award, upon the Participant’s request,
for an amount of cash equal to the amount that could have been attained upon the
exercise of such Award or realization of the Participant’s rights had such Award
been currently exercisable or payable; (iii) make such adjustment to any such
Award then outstanding as the Committee deems appropriate to reflect such Change
of Control; or (iv) cause any such Award then outstanding to be assumed, or new
rights substituted therefor, by the acquiring or surviving corporation after
such Change of Control.

(b) With respect to Awards resulting from the conversion of awards that, prior
to the Distribution, related to stock of Tyco International Ltd. and that were
granted under the Tyco International Ltd. Long Term Incentive Plan, a “Change of
Control” shall mean the occurrence of any of the following events following the
Merger Closing:

(i) any “person” or “group” (as defined under Sections 13(d) and 14(d) of the
Exchange Act) is or becomes the direct or indirect “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), of securities
representing 50% or more of the combined voting power of the Company’s then
outstanding voting securities;

(ii) individuals who either: (A) are Directors immediately following the Merger
Closing, or subsequently are appointed as Directors by, or on the recommendation
of, a majority of the Directors in office immediately following the Merger
Closing; or (B) are subsequently appointed as Directors by, or on the
recommendation of, a majority of those Directors referred to in paragraph
(A) above, cease for any reason, other than death or incapacity of a Director or
his retirement at a general meeting of the Company at which he is re-elected as
a Director (but including as a result of any proxy contest involving the
solicitation of revocable proxies under Section 14(a) of the Exchange Act), to
constitute a majority of the Board;

 

2



--------------------------------------------------------------------------------

(iii) any “person” or “group” (other than an employee benefit plan or plans
maintained by the Company or its affiliate) comes to possess, directly or
indirectly, the legal right to direct the management and policies of the
Company, whether through the ownership of securities, by contract or otherwise
(other than solely by virtue of membership on the Board or any committee
thereof);

(iv) the Company effects a merger, amalgamation, scheme of arrangement or other
combination in which the Company is not the surviving entity, or a sale or
disposition of all, or substantially all, of the assets of the Company; or

(v) a merger, amalgamation, scheme of arrangement or other combination of the
Company or any Affiliate with or into another person or any analogous or similar
transaction or event occurs as a result of which the voting rights exercisable
at general meetings of the Company in respect of the shares of the Company in
issue immediately prior to the relevant event no longer represent a majority of
all the voting rights normally exercisable at general meetings of the Company in
respect of the shares of the Company in issue immediately after such event.

(c) With respect to Awards resulting from the conversion of awards that, prior
to the Distribution, related to stock of Tyco International Ltd. and that were
granted under the Tyco International Ltd. Long Term Incentive Plan II, a “Change
of Control” shall mean the occurrence of any of the following events following
the Merger Closing:

(i) any “person” or “group” (as defined under Sections 13(d) and 14(d) of the
Exchange Act) is or becomes the direct or indirect “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), of securities
representing 50% or more of the combined voting power of the Company’s then
outstanding voting securities other than in connection with a merger,
amalgamation, scheme of arrangement or other combination pursuant to which the
stockholders of the Company immediately prior to such event beneficially own 50%
or more of the voting rights exercisable generally of any such person which is
an entity;

(ii) such time as the Continuing Directors (as defined below) cease for any
reason, other than death , incapacity or retirement of a Director, to constitute
a majority of the Board (or, if applicable, the Board of a successor corporation
to the Company), where the term “Continuing Director” means at any date a member
of the Board who (A) was a member of the Board immediately following the Merger
Closing or (B) was nominated or elected subsequent to such date by at least a
majority of the Directors who were Continuing Directors at the time such
nomination or election or whose election to the Board was recommended or
endorsed by at least a majority of the Directors who were Continuing Directors
at the time of such nomination or election; provided, however, that there shall
be excluded from clause (B) any individual whose initial assumption of office
occurred as a result of an actual or threatened election contest with respect to
the election or removal of Directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a person other than the Board;

(iii) any “person” or “group” (other than an employee benefit plan or plans
maintained by the Company or its affiliate) comes to possess, directly or
indirectly, the legal right to direct the management and policies of the
Company, whether through the ownership of securities, by contract or otherwise
(other than solely by virtue of membership on the Board or any committee
thereof);

 

3



--------------------------------------------------------------------------------

(iv) the Company effects a merger, amalgamation, scheme of arrangement or other
combination in which the Company is not the surviving entity, or a sale or
disposition of all, or substantially all, of the assets of the Company; or

(v) a merger, amalgamation, scheme of arrangement or other combination of the
Company with or into another person or any analogous or similar transaction or
event occurs as a result of which the voting rights exercisable at general
meetings of the Company in respect of the shares of the Company in issue
immediately prior to the relevant event no longer represent a majority of all
the voting rights normally exercisable at general meetings of the Company (or,
if the Company is acquired by another entity in connection with such event, of
such entity) in respect of the shares of the Company (or, if the Company is
acquired by another entity in connection with such event, of the securities of
such entity) in issue immediately after such event.

7. Termination of Service

For purposes of Converted Awards, with respect to (a) awards held by an employee
of Tyco International Ltd. or its subsidiaries who does not become employed by
the Company or one of its subsidiaries as of the date of the Distribution and
(b) Awards held by a director of Tyco International Ltd., the phrase
“termination of employment” or “termination of service” or similar phrases shall
mean the date the individual terminates employment from, or service as a
director of, Tyco International Ltd. (or any successor thereto) or any
subsidiary or affiliate thereof.

 

4



--------------------------------------------------------------------------------

SCHEDULE A

SPECIAL RULES FOR GRANT OF OPTIONS AND SHARE AWARDS

IN FRANCE

SEPTEMBER 28, 2012

RECITALS

These Special Rules for France supplement and modify the Pentair Ltd. 2012 Stock
and Incentive Plan (the “Plan”), to which this document is attached. The Plan,
as modified and supplemented by the special rules of this Schedule (the “French
Sub-Plan”), is intended to enable Pentair Ltd. (“Pentair”) to grant certain
salaried employees and officers of its French Subsidiaries Options, the
characteristics of which conform to the main requirements of Articles L.225-177
to L.225-186-1 of the French Commercial Code and Restricted Stock, Rights to
Restricted Stock and Unit Awards which conform to the main requirements of
Articles L.225-197-1 to L.225-197-6 of the French Commercial Code so that they
all are eligible for the specific treatment under French law with respect to
taxation and social security contributions.

According to Article 80 bis, III of the French Tax Code, all options granted by
a non-French listed company to the salaried employees and corporate officers of
a French subsidiary of such company under a plan adopted by the non-French
company may benefit from the special rules on the taxation of option exercise
gains as long as the foreign plan fulfils the major conditions of articles
L.225-117 to L.225-186-1 of the French Commercial Code.

According to Article 80 quaterdecies, II of the French Tax Code, share awards
granted for no consideration by a non-French listed company to the salaried
employees and officers of a French subsidiary of such company under a plan
adopted by the non-French company may benefit from the special rules on the
taxation of the benefit resulting from the acquisition gains of shares as long
as the foreign plan fulfils the major conditions of articles L.225-197-1 to
L.225-197-6 of the French Commercial Code.

1. DEFINITIONS

 

1.1 In this French Sub-Plan, all capitalized words and expressions shall have
the meaning set forth in the Plan, except for those words and expressions which
are solely used, and specifically defined, in this French Sub-Plan.

 

1.2 When used in this French Sub-Plan, the following words and expressions shall
have the meanings set forth below:

 

Date of Grant

In respect of an Option or a French Award subject to the French Share Awards
Regime, the date of grant as set by the Committee pursuant to the authority
granted by the Plan.

 

Option Exercise Price

The price set by the Committee on the Date of Grant at which a Share may be
subscribed or purchased and corresponding to the fair market value of the Share
on the Date of Grant as established in accordance with Section 2.2.2.

 

5



--------------------------------------------------------------------------------

Four Year Lock-up Period

A period of four (4) years, starting on the Date of Grant of the French Options,
during which the Shares acquired from the exercise of the Option cannot be sold
or transferred.

 

French Awards

The Awards which may be made to a French Participant and which are limited to
Options, Awards of Restricted Stock, and Unit Awards; provided, that under no
circumstances may a Unit Award entitle a French Participant to receive cash.

 

French Commercial Code (Code de Commerce)

The Commercial Code in force in France from time to time.

 

French Eligible Person

Salaried employees (i.e., employees with an employment contract) and corporate
officers (i.e., the President, Directeur Général and Directeur Général Délégué,
Membre du Directoire, Gérant de sociétés par actions) of the relevant French
Subsidiary, but expressly excluding consultants and the directors of the French
Subsidiary, unless they also hold a post for which an employment contract has
been signed.

 

French Participant

In respect of French Awards, a French Eligible Person of the relevant French
Subsidiary, each as selected by the Committee to participate in this French
Sub-Plan.

 

French Share Award

Awards of Restricted Stock and Unit Awards under this French Sub-Plan that are
subject to the French Share Awards Regime.

 

French Share Awards Regime

The main requirements of articles L.225-197-1 to L.225-197-6 of the French
Commercial Code which allow certain specific tax and social benefits pursuant to
the rules of Article 80 quaterdecies of the French Tax Code and article L.242-1
of the French Social Security Code and which apply to Awards of Restricted
Stock, and Unit Awards under this French Sub-Plan.

 

French Social Security Code

The “Code de la Sécurité sociale” in force in France from time to time.

 

French Subsidiary

Any company established in France in which Pentair owns, directly or indirectly,
ten percent (10) or more of the share capital or the voting rights of such
company.

 

French Tax Code

The “Code Général des Impôts” (CGI) in force in France from time to time.

 

Stock Option Regime

The main requirements of articles L.225-177 to L.225-186-1 of the French
Commercial Code which convey certain specific tax and social benefits pursuant
to the rules of Articles 163 bis C and 200 A of the French Tax Code and Article
L.242-1 of the French Social Security Code and which apply to Awards of Options
under this French Sub-Plan.

 

Two Year Holding Period

A period of two (2) years, starting on the end of the vesting period related to
the Awards subject to the French Share Awards Regime during which the shares of
Stock arising from these Awards can neither be sold nor transferred.

 

6



--------------------------------------------------------------------------------

2 RULES OF THE FRENCH SUB-PLAN

 

2.1 Rules commonly applicable to the French Stock Option and the Share Awards
eligible to the respective French Stock Option Regime and French Share Awards
Regime

 

2.1.1 General

All the Plan’s provisions shall apply to French Participants, except as modified
or supplemented by the specific provisions of this French Sub-Plan.

 

2.1.2 French Awards

The Awards attributable to a French Participant are limited to French Awards.
Other Awards cannot be granted to French Participants and the relevant
provisions of the Plan governing those Awards shall accordingly not apply to the
French Participants.

 

2.1.3 Number of Shares of Stock that May be Acquired

Notwithstanding the provisions of the Plan, no Options or French Share Awards
may be granted to a French Participant who owns more than 10% of the share
capital of Pentair at the Date of Grant, as required by the Commercial Code.
Furthermore, the maximum number of shares of Stock that may be subscribed or
purchased by each French Participant under the French Sub-Plan shall not entitle
him or her to hold more than a third of Pentair’s share capital, as required by
the Commercial Code.

 

2.1.4 Agent holding Shares of Stock during the Four Year Lock-up Period or the
Two Year Holding Period

In order to ensure that no Participant sells or transfers Shares resulting from
the exercise of French Awards subject to the Stock Option Regime during the Four
Year Lock-up Period or the grant of French Share Awards during the Two Year
Holding Period, at the time of the exercise of Options subject to the Stock
Option Regime or the delivery Shares pursuant to any French Share Awards,
Pentair shall deliver all such Shares to Pentair’s agent to hold such Shares
until the expiration of the Four Year Lock-up Period or the Two Year Holding
Period, as applicable. At any time after the expiration of the Four Year Lock-up
Period or the Two Year Holding Period, as applicable, the Participant may
request Pentair’s agent to (a) deliver some or all of the Shares held to the
Participant or (b) sell some or all of the Stock held and deliver the proceeds
to the Participant. If requested by the Participant to deliver Stock, Pentair’s
agent shall deliver such Shares by means of electronic transfer to the brokerage
or bank account designated by the Participant. Pentair’s agent shall deliver the
Stock or sell the Stock and deliver the proceeds from the sale as soon as
administratively feasible after receipt of the written request from the
Participant.

 

2.1.5 Termination of French Awards

Section 13 of the Plan shall apply only to the extent that it does not conflict
with the provisions of this French Sub-Plan and in particular with Sections
2.2.5, 2.2.6, 2.2.8, 2.3.3, 2.3.4 and 2.3.5, which shall prevail in the event of
any conflict.

 

7



--------------------------------------------------------------------------------

2.1.6 Transferability of Awards

Notwithstanding Section 12 of the Plan, Options subject to the Stock Option
Regime and French Share Awards cannot be assigned, transferred, pledged, or
otherwise encumbered, except as otherwise permitted in this French Sub-Plan.

 

2.2 Rules specifically applicable to the French Awards subject to the Stock
Option Regime

 

2.2.1 Types of Awards to be Granted to the French Participants Subject to the
Stock Option Regime

The French Awards subject to the Stock Option Regime are limited to Options.

 

2.2.2 Exercise Price

The Exercise Price shall be established in accordance with Section 7 of the
Plan; provided, that, notwithstanding such Section 7 of the Plan, the Exercise
Price set at the Date of Grant shall not be less than 80% of the average of the
closing price of the Stock for the last 20 trading days preceding the Date of
Grant as quoted on the principal securities exchange market on which the Shares
are listed for trading.

Except in the cases provided in Section 2.2.7 below, the number of Shares
covered by an Option and the Exercise Price for the Shares covered by the Option
may not be changed after the Date of Grant unless authorized by French law.

 

2.2.3 Grant Period

No Option may be granted to a French Participant (i) within a period of 20
trading days after the date on which Pentair has declared any dividends or other
form of distributions in respect of its Stock traded on a securities exchange
market a general right to subscribe to the Company’s Shares (i.e., a rights
offering), (ii) within a period of 10 trading days before and 10 trading days
after the date on which the annual or consolidated financial statements of
Pentair are made public, or (iii) during any period during which the management
bodies of Pentair have knowledge of information which could have, if made
public, a significant impact on the market price of the Shares and for a period
of 10 trading days after the business date on which such information is made
public.

 

2.2.4 Adjustment of the Price and Number of Shares of Stock in the Event of a
Certain Events

If, while an Option remains unexercised, Pentair is subject to or engages in any
of the corporate actions described in Section 17 of the Plan, the Committee may
adjust the number of Shares that may be acquired on exercise of the Option or
the Exercise Price of the Shares covered by such Option, and such adjustment
shall not result in the forfeiture of the specific rules applying to liability
for tax and social security contributions arising from stock options; provided,
the event falls within the transactions described in article L.225-181,
sub-paragraph 2 of the French Commercial Code.

 

2.2.5 Vesting of French Stock Option

Notwithstanding the terms of Section 7 of the Plan, the French Awards subject to
the Stock Option Regime granted to French Participants under the French Sub-Plan
shall vest, or become exercisable, over a term of three (3) years, with
two-thirds of the Option Awards vesting on the second anniversary of the Date of
Grant and the remaining one-third of the Option Awards vesting on the third
anniversary of the Date of Grant.

 

8



--------------------------------------------------------------------------------

2.2.6 Four Year Lock-up Period

No Shares which have been acquired through the exercise of Options subject to
the Stock Option Regime may be sold or transferred during the Four Year Lock-up
Period. In addition, such Shares must be registered in the holder’s name
throughout such Four Year Lock-up Period.

Except as specifically permitted by the terms of Sections 2.2.7 and 2.2.8 of
this French Sub-Plan, any sale or transfer of Shares resulting from the exercise
of Options subject to the Stock Option Regime during the Four Year Lock-up
Period shall result in the inapplicability of the specific rules on liability
for tax and social security contributions relating to exercise option gains
(“the Option Gain”), which shall then be regarded as part of the employee’s
salary for tax and social security purposes. For purposes of this Section 2.2.6,
the Option Gain is equal to the difference between the fair market value of the
Shares when an Option is exercised and the Exercise Price.

During the Four Year Lock-up Period, the Shares shall be transferred to and held
by an agent of Pentair in accordance with Section 2.1.4 of this French Sub-Plan.

Any Participant who exercises his or her French Award subject to the Stock
Option Regime after a period of at least four years from the Date of Grant of
such Award may sell the Shares thus acquired without any need to comply with the
Four Year Lock-up Period.

The Four Year Lock-up Period shall apply even if vesting is accelerated under
Section 17 of the Plan.

 

2.2.7 Exchange of Shares in the Event of a Restructuring of the Company

Any adjustments of the French Awards acquired under this subplan may no longer
continue to qualify for the specific rules on tax and social security
contributions in case of the restructuring of Pentair.

 

2.2.8 Exemption from the Four Year Lock-up Period

According to Article 91 ter of Schedule II to the French Tax Code, the French
Participant shall no longer be subject to the Four Year Lock-up Period
requirement specified in this French Sub-Plan, and he or she shall remain
eligible for the specific rules on liability for tax and social security
contributions in the cases set forth below:

 

  - If the French Participant becomes Disabled and such Disability is included
in the second or third category level of Disability specified in article L 341-1
of the French Social Security Code;

 

  - In the event of the French Participant’s death;

 

  - If the French Participant’s employment is terminated by the French
Participant’s employer; provided, that the Options have been exercised at least
three (3) months before he or she is sent of the notice of dismissal; or

 

  - If the French Participant is required by the French Subsidiary to retire (as
defined under article L. 1237-5 of the French Labor Code) in lieu of terminating
his employment; provided, that his or her Options have been exercised at least
three (3) months before the end of his or her employment contract.

 

9



--------------------------------------------------------------------------------

2.2.9 Term of Options Subject to the Stock Option Regime

Options subject to the Stock Option Regime that are granted pursuant to this
French Plan will expire no later than ten (10) years less six (6) months after
the Grant Date, unless otherwise specified in the applicable Award Agreement.
The Option term will be extended only in the event of the death of a French
Participant, but in no event will any Option be exercisable beyond six
(6) months following the date of death of the French Participant or such other
period as may be required to comply with French law.

 

2.2.10 Employee’s Social Security Contributions

If the French Participant no longer qualifies for the specific rules on
liability for tax and social security contributions, the Option Gain shall be
subject to tax as salary in the hands of the Participant, and the Participant
shall be liable to pay social security contributions.

By accepting Options subject to the French Stock Option Regime, French
Participants acknowledge that, if Shares acquired on exercise of such Options
are sold before the end of the Four Year Lock-up Period, other than under
circumstances permitted by Sections 2.2.7 and 2.2.8, the Option Gain will be
recharacterized as salary and the relevant Pentair French Subsidiary shall have
the right to levy the French Participant’s share of social security
contributions as well as CSG and CRDS for which the French Participants are
liable on account of the Option Gain. Such levy shall be deducted from the
salary paid to the French Participant after such sale or from the sale proceeds
of the Shares.

 

2.3 Rules Specifically Applicable to the French Awards subject to the French
Share Awards Regime

 

2.3.1 Types of Awards to be Granted to the French Participants and Subject to
the French Share Awards Regime

The French Awards subject to the French Share Awards Regime are limited to
Restricted Stock Awards and Unit Awards, exclusive of Awards of cash.

 

2.3.2 Restrictions on the Rights Attached to the French Share Awards

 

  (a) Performance Units. Notwithstanding the definition of a Performance Unit in
the Plan, a Performance Unit awarded to a French Participant may only consist of
the right to receive an amount of Stock to the exclusion of any amount of cash.
Notwithstanding Section 9(b) of the Plan, if Performance Shares are granted in
tandem with Performance Units, no Performance Shares may be delivered to a
French Participant and the French Participant shall not have any of the rights
of a shareholder until the Performance Shares vest.

 

  (b) Restricted Stock Units. Notwithstanding the definition of a Restricted
Stock Unit in the Plan, a Restricted Stock Unit may only include the right to
receive shares of Stock to the exclusion of any amount of cash.

 

2.3.3 Vesting of French Share Awards

Notwithstanding Section 9 of the Plan, French Awards subject to the French Share
Awards Regime shall vest over a period of four (4) years, with one half of the
Award vesting after the third anniversary of the Date of Grant and the remaining
one half vesting after the fourth anniversary of the Date of Grant.

Until the French Share Awards are vested, the French Participant shall have not
any of the rights of a shareholder and in particular shall not be entitled to
any dividends paid during the vesting period.

 

10



--------------------------------------------------------------------------------

2.3.4 Acceleration of the Vesting of the French Share Award

Notwithstanding the provisions of Section 17 of the Plan, a Change of Control
can not result in an acceleration of the date on which the French Share Awards
vest prior to the second anniversary of the Date of Grant. Furthermore, the
payment of the French Share Award can only be made by the delivery of Shares to
the exclusion of any cash.

Notwithstanding the provisions of Section 13 of the Plan or any authority given
to the Committee under Section 15 of the Plan, French Share Awards may only
become immediately vested in whole or in part in accordance with the following:

 

  - in the event of the Disability of the French Participant, if such Disability
corresponds to the second or third categories of Disability provided by article
L.341-4 of the French Social Security Code;

 

  - upon the death of the French Participant, in which case the heirs of the
French Participant may request the issuance and subsequent transfer of the
Shares, if such request is made within six months after the death of the
Participant;

 

  - upon the Retirement (as defined in the Plan) of the French Participant,
provided that in no event may any French Share Awards vest prior to the second
anniversary of the Date of Grant.

Except as permitted by the preceding paragraph, Section 13 of the Plan, insofar
as it provides for acceleration of vesting of Share Awards or Section 15,
insofar as it allows the Committee to accelerate the vesting of Share Awards,
shall not apply to French Participants.

 

2.3.5 Two Year Holding Period

No Shares which have been acquired through French Share Awards may be sold or
transferred during the Two year Holding Period. In addition, such Shares must be
registered in the holder’s name throughout such Two Year Holding Period.

Except as specifically permitted by the terms of Section 2.3.6 of this French
Sub-Plan, no sale or transfer of Shares resulting from the grant French Share
Awards during the Two Year Holding Period is permitted and otherwise shall
result in the inapplicability of the specific rules on liability for tax and
social security contributions relating to the Vesting Gain, which shall then be
regarded as part of the employee’s salary. For purposes of this Section, the
Vesting Gain is equal to the opening price of the Shares as quoted on the
principal securities exchange market on which the Shares are listed of the day
the French Share Award is vested.

During the Two Year Holding Period, the Shares shall be transferred to and held
by an agent of Pentair in accordance with Section 2.1.4 of this French Sub-Plan.

Notwithstanding the provisions of Section 16 of the Plan, a Change of Control
cannot result in exempting a French Participant from the Two Year Holding
Period, except as specified in Section 2.3.6 below in this French Sub-Plan.

 

11



--------------------------------------------------------------------------------

2.3.6 Exceptions to the Two Year Holding Period

Notwithstanding Section 2.3.5 of this French Sub-Plan, the Two Year Holding
Period shall not apply and the Shares resulting from the grant of French Share
Awards may be disposed of prior to the end of such period:

 

  - in the event the French Participant becomes Disabled and such Disability
corresponds to the second or third categories of Disability provided in article
L.341-4 of the French Social Security Code; and

 

  - in the event of the death of the Participant, by the heirs of the French
Participant.

If, during the Two Year Holding Period, the Shares resulting from the grant of
French Share Awards are exchanged in connection with takeover bid involving an
exchange of shares or by a merger or spin-off, division or grouping of the
Shares, such exchange may be regarded as a breach of the Two Year Holding Period
for French purposes; each transaction shall be reviewed. In case of loss of the
specific rules, the Vesting Gain will be recharacterized as salary. .

 

2.3.7 Black-out Period after the Two Year Holding Period

In order to comply with article L. 225-197-1 of the French Commercial Code,
French Participants shall be subject to the selling restrictions set forth
follow.

After the end of the Two Year Holding Period, a French Participant shall not
sell Shares resulting from the grant of French Share Awards:

 

  - during the 10 trading day period prior to and the 3 trading day period after
the date of publication of the annual or the consolidated financial statements
of Pentair; and

 

  - during any period during which the management bodies of Pentair have
knowledge of inside information which could have, if made public, a significant
impact on the market price of the Shares and the tenth trading day following the
date on which such information is made public.

 

12